[exhibit102001.jpg]
Exhibit 10.2 JOUNCE THERAPEUTICS, INC. 2013 STOCK OPTION AND GRANT PLAN SECTION
1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS The name of the plan is the Jounce
Therapeutics, Inc. 2013 Stock Option and Grant Plan (the “Plan”). The purpose of
the Plan is to encourage and enable the officers, employees, directors,
Consultants and other key persons of Jounce Therapeutics, Inc., a Delaware
corporation (including any successor entity, the “Company”) and its
Subsidiaries, upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business, to acquire a proprietary
interest in the Company. The following terms shall be defined as set forth
below: “Affiliate” of any Person means a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with the first mentioned Person. A Person shall be deemed to
control another Person if such first Person possesses directly or indirectly the
power to direct, or cause the direction of, the management and policies of the
second Person, whether through the ownership of voting securities, by contract
or otherwise. “Award” or “Awards,” except where referring to a particular
category of grant under the Plan, shall include Incentive Stock Options,
Non-Qualified Stock Options, Restricted Stock Awards, Unrestricted Stock Awards,
Restricted Stock Units or any combination of the foregoing. “Award Agreement”
means a written or electronic agreement setting forth the terms and provisions
applicable to an Award granted under the Plan. Each Award Agreement may contain
terms and conditions in addition to those set forth in the Plan; provided,
however, in the event of any conflict in the terms of the Plan and the Award
Agreement, the terms of the Plan shall govern. “Board” means the Board of
Directors of the Company. “Cause” shall have the meaning as set forth in the
Award Agreement(s). In the case that any Award Agreement does not contain a
definition of “Cause,” it shall mean a determination by the Administrator that
the grantee shall be dismissed as a result of (i) any material breach by the
grantee of any agreement between the grantee and the Company; (ii) the
conviction of, indictment for or plea of nolo contendere by the grantee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the grantee of the grantee’s duties to the Company. “Chief Executive Officer”
means the Chief Executive Officer of the Company or, if there is no Chief
Executive Officer, then the President of the Company.



--------------------------------------------------------------------------------



 
[exhibit102002.jpg]
2 “Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations. “Committee” means the
Committee of the Board referred to in Section 2. “Consultant” means any natural
person that provides bona fide services to the Company (including a Subsidiary),
and such services are not in connection with the offer or sale of securities in
a capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities. “Disability” means “disability”
as defined in Section 422(c) of the Code. “Effective Date” means the date on
which the Plan is adopted as set forth on the final page of the Plan. “Exchange
Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder. “Fair Market Value” of the Stock on any given date means
the fair market value of the Stock determined in good faith by the Committee
based on the reasonable application of a reasonable valuation method not
inconsistent with Section 409A of the Code. If the Stock is admitted to trade on
a national securities exchange, the determination shall be made by reference to
the closing price reported on such exchange. If there is no closing price for
such date, the determination shall be made by reference to the last date
preceding such date for which there is a closing price. If the date for which
Fair Market Value is determined is the first day when trading prices for the
Stock are reported on a national securities exchange, the Fair Market Value
shall be the “Price to the Public” (or equivalent) set forth on the cover page
for the final prospectus relating to the Company’s Initial Public Offering.
“Good Reason” shall have the meaning as set forth in the Award Agreement(s). In
the case that any Award Agreement does not contain a definition of “Good
Reason,” it shall mean (i) a material diminution in the grantee’s base salary
except for across-the-board salary reductions similarly affecting all or
substantially all similarly situated employees of the Company or (ii) a change
of more than 50 miles in the geographic location at which the grantee provides
services to the Company, so long as the grantee provides at least ninety (90)
days notice to the Company following the initial occurrence of any such event
and the Company fails to cure such event within thirty (30) days thereafter.
“Grant Date” means the date that the Committee designates in its approval of an
Award in accordance with applicable law as the date on which the Award is
granted, which date may not precede the date of such Committee approval.
“Holder” means, with respect to an Award or any Shares, the Person holding such
Award or Shares, including the initial recipient of the Award or any Permitted
Transferee. “Incentive Stock Option” means any Stock Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.



--------------------------------------------------------------------------------



 
[exhibit102003.jpg]
3 “Initial Public Offering” means the consummation of the first firm commitment
underwritten public offering pursuant to an effective registration statement
under the Securities Act covering the offer and sale by the Company of its
equity securities, as a result of or following which the Stock shall be publicly
held. “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option. “Option” or “Stock Option” means any option to purchase
shares of Stock granted pursuant to Section 5. “Permitted Transferees” shall
mean any of the following to whom a Holder may transfer Shares hereunder (as set
forth in Section 9(a)(ii)(A)): the Holder’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the Holder’s
household (other than a tenant or employee), a trust in which these persons have
more than fifty percent of the beneficial interest, a foundation in which these
persons control the management of assets, and any other entity in which these
persons own more than fifty percent of the voting interests; provided, however,
that any such trust does not require or permit distribution of any Shares during
the term of the Award Agreement unless subject to its terms. Upon the death of
the Holder, the term Permitted Transferees shall also include such deceased
Holder’s estate, executors, administrators, personal representatives, heirs,
legatees and distributees, as the case may be. “Person” shall mean any
individual, corporation, partnership (limited or general), limited liability
company, limited liability partnership, association, trust, joint venture,
unincorporated organization or any similar entity. “Restricted Stock Award”
means Awards granted pursuant to Section 6 and “Restricted Stock” means Shares
issued pursuant to such Awards. “Restricted Stock Unit” means an Award of
phantom stock units to a grantee, which may be settled in cash or Shares as
determined by the Committee, pursuant to Section 8. “Sale Event” means the
consummation of (i) the dissolution or liquidation of the Company, (ii) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (iii) a merger, reorganization or
consolidation pursuant to which the holders of the Company’s outstanding voting
power immediately prior to such transaction do not own a majority of the
outstanding voting power of the surviving or resulting entity (or its ultimate
parent, if applicable), (iv) the acquisition of all or a majority of the
outstanding voting stock of the Company in a single transaction or a series of
related transactions by a Person or group of Persons, (v) a Deemed Liquidation
Event (as defined in the Company’s Certificate of Incorporation (as may be
amended, restated or otherwise modified from time to time)), or (vi) any other
acquisition of the business of the Company, as determined by the Board;
provided, however, that the Company’s Initial Public Offering, any subsequent
public offering or another capital raising event, or a merger effected solely to
change the Company’s domicile shall not constitute a “Sale Event.”



--------------------------------------------------------------------------------



 
[exhibit102004.jpg]
4 “Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder. “Securities Act” means the Securities Act of
1933, as amended, and the rules and regulations thereunder. “Service
Relationship” means any relationship as a full-time employee, part-time
employee, director or other key person (including Consultants) of the Company or
any Subsidiary or any successor entity (e.g., a Service Relationship shall be
deemed to continue without interruption in the event an individual’s status
changes from full-time employee to part- time employee or Consultant). “Shares”
means shares of Stock. “Stock” means the Common Stock, par value $0.001 per
share, of the Company. “Subsidiary” means any corporation or other entity (other
than the Company) in which the Company has more than a 50 percent interest,
either directly or indirectly. “Ten Percent Owner” means an employee who owns or
is deemed to own (by reason of the attribution rules of Section 424(d) of the
Code) more than 10 percent of the combined voting power of all classes of stock
of the Company or any parent of the Company or any Subsidiary. “Termination
Event” means the termination of the Award recipient’s Service Relationship with
the Company and its Subsidiaries for any reason whatsoever, regardless of the
circumstances thereof, and including, without limitation, upon death,
disability, retirement, discharge or resignation for any reason, whether
voluntarily or involuntarily. The following shall not constitute a Termination
Event: (i) a transfer to the service of the Company from a Subsidiary or from
the Company to a Subsidiary, or from one Subsidiary to another Subsidiary or
(ii) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Committee, if the individual’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Committee
otherwise so provides in writing. “Unrestricted Stock Award” means any Award
granted pursuant to Section 7 and “Unrestricted Stock” means Shares issued
pursuant to such Awards. SECTION 2. ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY
TO SELECT GRANTEES AND DETERMINE AWARDS (a) Administration of Plan. The Plan
shall be administered by the Board, or at the discretion of the Board, by a
committee of the Board, comprised of not less than two (2) directors. All
references herein to the “Committee” shall be deemed to refer to the group then
responsible for administration of the Plan at the relevant time (i.e., either
the Board of Directors or a committee or committees of the Board, as
applicable). (b) Powers of Committee. The Committee shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:



--------------------------------------------------------------------------------



 
[exhibit102005.jpg]
5 (i) to select the individuals to whom Awards may from time to time be granted;
(ii) to determine the time or times of grant, and the amount, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock Awards,
Unrestricted Stock Awards, Restricted Stock Units, or any combination of the
foregoing, granted to any one or more grantees; (iii) to determine the number of
Shares to be covered by any Award and, subject to the provisions of the Plan,
the price, exercise price, conversion ratio or other price relating thereto;
(iv) to determine and, subject to Section 12, to modify from time to time the
terms and conditions, including restrictions, not inconsistent with the terms of
the Plan, of any Award, which terms and conditions may differ among individual
Awards and grantees, and to approve the form of Award Agreements; (v) to
accelerate at any time the exercisability or vesting of all or any portion of
any Award; (vi) to impose any limitations on Awards, including limitations on
transfers, repurchase provisions and the like, and to exercise repurchase rights
or obligations; (vii) subject to Section 5(a)(ii) and any restrictions imposed
by Section 409A, to extend at any time the period in which Stock Options may be
exercised; and (viii) at any time to adopt, alter and repeal such rules,
guidelines and practices for administration of the Plan and for its own acts and
proceedings as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award (including Award Agreements); to make all determinations
it deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan. All decisions and interpretations of the Committee
shall be binding on all persons, including the Company and all Holders. (c)
Delegation of Authority to Grant Options. Subject to applicable law, the
Committee, in its discretion, may delegate to the Chief Executive Officer of the
Company the power to designate non-officer employees to be recipients of
Options, and to determine the number of such Options to be received by such
employees; provided, however, that the resolution so authorizing the Chief
Executive Officer shall specify the total number of Options the Chief Executive
Officer may so award and may not delegate to the Chief Executive Officer the
authority to set the exercise price or the vesting terms of such Options. Any
such delegation by the Committee shall also provide that the Chief Executive
Officer may not grant Awards to himself or herself (or other officers) without
the approval of the Committee. The Committee may revoke or amend the terms of a
delegation at any time but such action shall not invalidate any prior actions of
the Committee’s delegate or delegates that were consistent with the terms of the
Plan.



--------------------------------------------------------------------------------



 
[exhibit102006.jpg]
6 (d) Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award.
(e) Indemnification. Neither the Board nor the Committee, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegate
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under the Company’s governing documents,
including its certificate of incorporation or bylaws (each, as may be amended,
restated, or otherwise modified from time to time), or any directors’ and
officers’ liability insurance coverage which may be in effect from time to time
and/or any indemnification agreement between such individual and the Company.
(f) Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and any Subsidiary operate or have employees or other individuals
eligible for Awards, the Committee, in its sole discretion, shall have the power
and authority to: (i) determine which Subsidiaries, if any, shall be covered by
the Plan; (ii) determine which individuals, if any, outside the United States
are eligible to participate in the Plan; (iii) modify the terms and conditions
of any Award granted to individuals outside the United States to comply with
applicable foreign laws; (iv) establish subplans and modify exercise procedures
and other terms and procedures, to the extent the Committee determines such
actions to be necessary or advisable (and such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitation contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Committee determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals. SECTION
3. STOCK ISSUABLE UNDER THE PLAN; MERGERS AND OTHER TRANSACTIONS; SUBSTITUTION
(a) Stock Issuable. The maximum number of Shares reserved and available for
issuance under the Plan shall be 7,500,000 Shares, subject to adjustment as
provided in Section 3(b). For purposes of this limitation, the Shares underlying
any Awards that are forfeited, canceled, reacquired by the Company prior to
vesting, satisfied without the issuance of Stock or otherwise terminated (other
than by exercise) and Shares that are withheld upon exercise of an Option or
settlement of an Award to cover the exercise price or tax withholding shall be
added back to the Shares available for issuance under the Plan. Subject to such
overall limitations, Shares may be issued up to such maximum number pursuant to
any type or types of Award, and no more than 75,000,000 Shares may be issued
pursuant to Incentive Stock Options. The Shares available for issuance under the
Plan may be authorized but unissued Shares or Shares reacquired by the Company.
Beginning on the date that the Company becomes subject to Section 162(m) of the
Code, Options with respect to no more than 7,5000,000 Shares shall be granted to
any one individual in any calendar year period.



--------------------------------------------------------------------------------



 
[exhibit102007.jpg]
7 (b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding Shares are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
Shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such Shares or other securities,
in each case, without the receipt of consideration by the Company, or, if, as a
result of any merger or consolidation, or sale of all or substantially all of
the assets of the Company, the outstanding Shares are converted into or
exchanged for other securities of the Company or any successor entity (or a
parent or subsidiary thereof), the Committee shall make an appropriate and
proportionate adjustment in (i) the maximum number of Shares reserved for
issuance under the Plan, (ii) the number and kind of Shares or other securities
subject to any then outstanding Awards under the Plan, (iii) the repurchase
price, if any, per Share subject to each outstanding Award, and (iv) the
exercise price for each Share subject to any then outstanding Stock Options
under the Plan, without changing the aggregate exercise price (i.e., the per
share exercise price multiplied by the number of shares underlying such Stock
Options) as to which such Stock Options remain exercisable. The adjustment by
the Committee shall be final, binding and conclusive. No fractional Shares shall
be issued under the Plan resulting from any such adjustment, but the Committee
in its discretion may make a cash payment in lieu of fractional shares. (c) Sale
Events. (i) Options. (A) In the case of and subject to the consummation of a
Sale Event, the Plan and all outstanding Options issued hereunder shall
terminate upon the effective time of any such Sale Event unless assumed or
continued by the successor entity, or new stock options or other awards of the
successor entity or parent thereof are substituted therefor, with an equitable
or proportionate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree (after
taking into account any acceleration hereunder and/or pursuant to the terms of
any Award Agreement). (B) In the event of the termination of the Plan and all
outstanding Options issued hereunder pursuant to Section 3(c), each Holder of
Options shall be permitted, within a period of time prior to the consummation of
the Sale Event as specified by the Committee, to exercise all such Options which
are then exercisable or will become exercisable as of the effective time of the
Sale Event; provided, however, that the exercise of Options not exercisable
prior to the Sale Event shall be subject to the consummation of the Sale Event.
(C) Notwithstanding anything to the contrary in Section 3(c)(i)(A), in the event
of a Sale Event, the Company shall have the right, but not the obligation, to
make or provide for a cash payment to the Holders of Options, without any
consent of the Holders, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the value as determined by the Committee of
the consideration payable per



--------------------------------------------------------------------------------



 
[exhibit102008.jpg]
8 share of Stock pursuant to the Sale Event (the “Sale Price”) times the number
of Shares subject to outstanding Options being cancelled (to the extent then
vested and exercisable, including by reason of acceleration in connection with
such Sale Event, at prices not in excess of the Sale Price) and (B) the
aggregate exercise price of all such outstanding vested and exercisable Options.
(ii) Restricted Stock and Restricted Stock Unit Awards. (A) In the case of and
subject to the consummation of a Sale Event, all Restricted Stock and unvested
Restricted Stock Unit Awards (other than those becoming vested as a result of
the Sale Event) issued hereunder shall be forfeited immediately prior to the
effective time of any such Sale Event unless assumed or continued by the
successor entity, or awards of the successor entity or parent thereof are
substituted therefor, with an equitable or proportionate adjustment as to the
number and kind of shares subject to such awards as such parties shall agree
(after taking into account any acceleration hereunder and/or pursuant to the
terms of any Award Agreement). (B) In the event of the forfeiture of Restricted
Stock pursuant to Section 3(c)(ii)(A), such Restricted Stock shall be
repurchased from the Holder thereof at a price per share equal to the lower of
the original per share purchase price paid by the Holder (subject to adjustment
as provided in Section 3(b)) or the current Fair Market Value of such Shares,
determined immediately prior to the effective time of the Sale Event. (C)
Notwithstanding anything to the contrary in Section 3(c)(ii)(A), in the event of
a Sale Event, the Company shall have the right, but not the obligation, to make
or provide for a cash payment to the Holders of Restricted Stock or Restricted
Stock Unit Awards, without consent of the Holders, in exchange for the
cancellation thereof, in an amount equal to the Sale Price times the number of
Shares subject to such Awards, to be paid at the time of such Sale Event or upon
the later vesting of such Awards. SECTION 4. ELIGIBILITY Grantees under the Plan
will be such full or part-time officers and other employees, directors,
Consultants and key persons of the Company and any Subsidiary who are selected
from time to time by the Committee in its sole discretion; provided, however,
that Awards shall be granted only to those individuals described in Rule 701(c)
of the Securities Act. SECTION 5. STOCK OPTIONS Upon the grant of a Stock
Option, the Company and the grantee shall enter into an Award Agreement. The
terms and conditions of each such Award Agreement shall be determined by the
Committee, and such terms and conditions may differ among individual Awards and
grantees. Stock Options granted under the Plan may be either Incentive Stock
Options or Non- Qualified Stock Options. Incentive Stock Options may be granted
only to employees of the



--------------------------------------------------------------------------------



 
[exhibit102009.jpg]
9 Company or any Subsidiary that is a “subsidiary corporation” within the
meaning of Section 424(f) of the Code. To the extent that any Option does not
qualify as an Incentive Stock Option, it shall be deemed a Non-Qualified Stock
Option. (a) Terms of Stock Options. The Committee in its discretion may grant
Stock Options to those individuals who meet the eligibility requirements of
Section 4. Stock Options shall be subject to the following terms and conditions
and shall contain such additional terms and conditions, not inconsistent with
the terms of the Plan, as the Committee shall deem desirable. (i) Exercise
Price. The exercise price per share for the Shares covered by a Stock Option
shall be determined by the Committee at the time of grant but shall not be less
than 100 percent of the Fair Market Value on the Grant Date. In the case of an
Incentive Stock Option that is granted to a Ten Percent Owner, the exercise
price per share for the Shares covered by such Incentive Stock Option shall not
be less than 110 percent of the Fair Market Value on the Grant Date. (ii) Option
Term. The term of each Stock Option shall be fixed by the Committee, but no
Stock Option shall be exercisable more than ten (10) years from the Grant Date.
In the case of an Incentive Stock Option that is granted to a Ten Percent Owner,
the term of such Stock Option shall be no more than five (5) years from the
Grant Date. (iii) Exercisability; Rights of a Stockholder. Stock Options shall
become exercisable and/or vested at such time or times, whether or not in
installments, as shall be determined by the Committee at or after the Grant
Date. The Award Agreement may permit a grantee to exercise all or a portion of a
Stock Option immediately at grant; provided that the Shares issued upon such
exercise shall be subject to restrictions and a vesting schedule identical to
the vesting schedule of the related Stock Option, such Shares shall be deemed to
be Restricted Stock for purposes of the Plan, and the optionee may be required
to enter into an additional or new Award Agreement as a condition to exercise of
such Stock Option. An optionee shall have the rights of a stockholder only as to
Shares acquired upon the exercise of a Stock Option and not as to unexercised
Stock Options. An optionee shall not be deemed to have acquired any Shares
unless and until a Stock Option shall have been exercised pursuant to the terms
of the Award Agreement and this Plan and the optionee’s name has been entered on
the books of the Company as a stockholder. (iv) Method of Exercise. Stock
Options may be exercised by an optionee in whole or in part, by the optionee
giving written or electronic notice of exercise to the Company, specifying the
number of Shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods (or any combination thereof) to the extent
provided in the Award Agreement: (A) In cash, by certified or bank check, by
wire transfer of immediately available funds, or other instrument acceptable to
the Committee; (B) If permitted by the Committee, by the optionee delivering to
the Company a promissory note, if the Board has expressly authorized the loan of
funds to the optionee for the purpose of enabling or assisting the optionee to
effect the exercise of



--------------------------------------------------------------------------------



 
[exhibit102010.jpg]
10 his or her Stock Option; provided, that at least so much of the exercise
price as represents the par value of the Stock shall be paid in cash if required
by state law; (C) If permitted by the Committee and the Initial Public Offering
has occurred (or the Stock otherwise becomes publicly-traded), through the
delivery (or attestation to the ownership) of Shares that have been purchased by
the optionee on the open market or that are beneficially owned by the optionee
and are not then subject to restrictions under any Company plan. To the extent
required to avoid variable accounting treatment under ASC 718 or other
applicable accounting rules, such surrendered Shares if originally purchased
from the Company shall have been owned by the optionee for at least six (6)
months. Such surrendered Shares shall be valued at Fair Market Value on the
exercise date; (D) If permitted by the Committee and the Initial Public Offering
has occurred (or the Stock otherwise becomes publicly-traded), by the optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company for the purchase price; provided
that in the event the optionee chooses to pay the purchase price as so provided,
the optionee and the broker shall comply with such procedures and enter into
such agreements of indemnity and other agreements as the Committee shall
prescribe as a condition of such payment procedure; or (E) If permitted by the
Committee, and only with respect to Stock Options that are not Incentive Stock
Options, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of Shares issuable upon exercise by the largest whole number
of Shares with a Fair Market Value that does not exceed the aggregate exercise
price. Payment instruments will be received subject to collection. No
certificates for Shares so purchased will be issued to the optionee or, with
respect to uncertificated Stock, no transfer to the optionee on the records of
the Company will take place, until the Company has completed all steps it has
deemed necessary to satisfy legal requirements relating to the issuance and sale
of the Shares, which steps may include, without limitation, (i) receipt of a
representation from the optionee at the time of exercise of the Option that the
optionee is purchasing the Shares for the optionee’s own account and not with a
view to any sale or distribution of the Shares or other representations relating
to compliance with applicable law governing the issuance of securities, (ii) the
legending of the certificate (or notation on any book entry) representing the
Shares to evidence the foregoing restrictions, (iii) obtaining from optionee
payment or provision for all withholding taxes due as a result of the exercise
of the Option, and (iv) if required by the Company, the optionee’s execution and
delivery of any stockholders’ agreements or other agreements with the Company
and/or certain other stockholders of the Company relating to shares of the
Stock. The delivery of certificates representing the shares of Stock (or the
transfer to the optionee on the records of the Company with respect to
uncertificated Stock) to be purchased pursuant to the exercise of a Stock Option
will be contingent upon (A) receipt from the optionee (or a purchaser acting in
his or her stead in accordance with the provisions of the Stock Option) by the
Company of the full purchase price for such Shares and the fulfillment of any
other requirements contained in the Award Agreement or applicable provisions of
laws and



--------------------------------------------------------------------------------



 
[exhibit102011.jpg]
11 (B) if required by the Company, the optionee shall have entered into any
stockholders agreements or other agreements with the Company and/or certain
other of the Company’s stockholders relating to the Stock. In the event an
optionee chooses to pay the purchase price by previously-owned Shares through
the attestation method, the number of Shares transferred to the optionee upon
the exercise of the Stock Option shall be net of the number of Shares attested
to. (b) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the Grant Date) of the Shares with respect
to which Incentive Stock Options granted under the Plan and any other plan of
the Company or its parent and any Subsidiary that become exercisable for the
first time by an optionee during any calendar year shall not exceed $100,000 or
such other limit as may be in effect from time to time under Section 422 of the
Code. To the extent that any Stock Option exceeds this limit, it shall
constitute a Non-Qualified Stock Option. (c) Termination. Any portion of a Stock
Option that is not vested and exercisable on the date of termination of an
optionee’s Service Relationship shall immediately expire and be null and void.
Once any portion of the Stock Option becomes vested and exercisable, the
optionee’s right to exercise such portion of the Stock Option (or the optionee’s
representatives and legatees as applicable) in the event of a termination of the
optionee’s Service Relationship shall continue until the earliest of: (i) the
date which is: (A) twelve (12) months following the date on which the optionee’s
Service Relationship terminates due to death or Disability (or such longer
period of time as determined by the Committee and set forth in the applicable
Award Agreement), or (B) three (3) months following the date on which the
optionee’s Service Relationship terminates if the termination is due to any
reason other than death or Disability (or such longer period of time as
determined by the Committee and set forth in the applicable Award Agreement), or
(ii) the Expiration Date set forth in the Award Agreement; provided that
notwithstanding the foregoing, an Award Agreement may provide that if the
optionee’s Service Relationship is terminated for Cause, the Stock Option shall
terminate immediately and be null and void upon the date of the optionee’s
termination and shall not thereafter be exercisable. SECTION 6. RESTRICTED STOCK
AWARDS (a) Nature of Restricted Stock Awards. The Committee may, in its sole
discretion, grant (or sell at par value or such other purchase price determined
by the Committee) to an eligible individual under Section 4 hereof a Restricted
Stock Award under the Plan. The Committee shall determine the restrictions and
conditions applicable to each Restricted Stock Award at the time of grant.
Conditions may be based on continuing employment (or other Service
Relationship), achievement of pre-established performance goals and objectives
and/or such other criteria as the Committee may determine. Upon the grant of a
Restricted Stock Award, the Company and the grantee shall enter into an Award
Agreement. The terms and conditions of each such Award Agreement shall be
determined by the Committee, and such terms and conditions may differ among
individual Awards and grantees. (b) Rights as a Stockholder. Upon the grant of
the Restricted Stock Award and payment of any applicable purchase price, a
grantee of Restricted Stock shall be considered the record owner of and shall be
entitled to vote the Restricted Stock if, and to the extent, such



--------------------------------------------------------------------------------



 
[exhibit102012.jpg]
12 Shares are entitled to voting rights, subject to such conditions contained in
the Award Agreement. The grantee shall be entitled to receive all dividends and
any other distributions declared on the Shares; provided, however, that the
Company is under no duty to declare any such dividends or to make any such
distribution. Unless the Committee shall otherwise determine, certificates
evidencing the Restricted Stock shall remain in the possession of the Company
until such Restricted Stock is vested as provided in subsection (d) below of
this Section, and the grantee shall be required, as a condition of the grant, to
deliver to the Company a stock power endorsed in blank and such other
instruments of transfer as the Committee may prescribe. (c) Restrictions.
Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of except as specifically provided herein or in the Award
Agreement. Except as may otherwise be provided by the Committee either in the
Award Agreement or, subject to Section 12 below, in writing after the Award
Agreement is issued, if a grantee’s Service Relationship with the Company and
any Subsidiary terminates, the Company or its assigns shall have the right, as
may be specified in the relevant instrument, to repurchase some or all of the
Shares subject to the Award at such purchase price as is set forth in the Award
Agreement. (d) Vesting of Restricted Stock. The Committee at the time of grant
shall specify in the Award Agreement the date or dates and/or the attainment of
pre-established performance goals, objectives and other conditions on which the
substantial risk of forfeiture imposed shall lapse and the Restricted Stock
shall become vested, subject to such further rights of the Company or its
assigns as may be specified in the Award Agreement. SECTION 7. UNRESTRICTED
STOCK AWARDS The Committee may, in its sole discretion, grant (or sell at par
value or such other purchase price determined by the Committee) to an eligible
person under Section 4 hereof an Unrestricted Stock Award under the Plan.
Unrestricted Stock Awards may be granted in respect of past services or other
valid consideration, or in lieu of cash compensation due to such grantee.
SECTION 8. RESTRICTED STOCK UNITS (a) Nature of Restricted Stock Units. The
Committee may, in its sole discretion, grant to an eligible person under Section
4 hereof Restricted Stock Units under the Plan. The Committee shall determine
the restrictions and conditions applicable to each Restricted Stock Unit at the
time of grant. Vesting conditions may be based on continuing employment (or
other Service Relationship), achievement of pre-established performance goals
and objectives and/or other such criteria as the Committee may determine. Upon
the grant of Restricted Stock Units, the grantee and the Company shall enter
into an Award Agreement. The terms and conditions of each such Award Agreement
shall be determined by the Committee and may differ among individual Awards and
grantees. On or promptly following the vesting date or dates applicable to any
Restricted Stock Unit, but in no event later than March 15 of the year following
the year in which such vesting occurs, such Restricted Stock Unit(s) shall be
settled in the form of cash or shares of Stock, as specified in the Award
Agreement. Restricted Stock Units may not be sold, assigned, transferred,
pledged, or otherwise encumbered or disposed of.



--------------------------------------------------------------------------------



 
[exhibit102013.jpg]
13 (b) Rights as a Stockholder. A grantee shall have the rights of a stockholder
only as to Shares, if any, acquired upon settlement of Restricted Stock Units. A
grantee shall not be deemed to have acquired any such Shares unless and until
the Restricted Stock Units shall have been settled in Shares pursuant to the
terms of the Plan and the Award Agreement, the Company shall have issued and
delivered a certificate representing the Shares to the grantee (or transferred
on the records of the Company with respect to uncertificated stock), and the
grantee’s name has been entered in the books of the Company as a stockholder.
(c) Termination. Except as may otherwise be provided by the Committee either in
the Award Agreement or in writing after the Award Agreement is issued, a
grantee’s right in all Restricted Stock Units that have not vested shall
automatically terminate upon the grantee’s cessation of Service Relationship
with the Company and any Subsidiary for any reason. SECTION 9. TRANSFER
RESTRICTIONS; COMPANY RIGHT OF FIRST REFUSAL; COMPANY REPURCHASE RIGHTS (a)
Restrictions on Transfer. (i) Non-Transferability of Stock Options. Stock
Options and, prior to exercise, the Shares issuable upon exercise of such Stock
Option, shall not be transferable by the optionee otherwise than by will, or by
the laws of descent and distribution, and all Stock Options shall be
exercisable, during the optionee’s lifetime, only by the optionee, or by the
optionee’s legal representative or guardian in the event of the optionee’s
incapacity. Notwithstanding the foregoing, the Committee, in its sole
discretion, may provide in the Award Agreement regarding a given Stock Option
that the optionee may transfer by gift, without consideration for the transfer,
his or her Non-Qualified Stock Options to his or her family members (as defined
in Rule 701 of the Securities Act), to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners
(to the extent such trusts or partnerships are considered “family members” for
purposes of Rule 701 of the Securities Act), provided that the transferee agrees
in writing with the Company to be bound by all of the terms and conditions of
this Plan and the applicable Award Agreement, including the execution of a stock
power upon the issuance of Shares. Stock Options, and the Shares issuable upon
exercise of such Stock Options, shall be restricted as to any pledge,
hypothecation, or other transfer, including any short position, any “put
equivalent position” (as defined in the Exchange Act) or any “call equivalent
position” (as defined in the Exchange Act) prior to exercise. (ii) Shares. No
Shares shall be sold, assigned, transferred, pledged, hypothecated, given away
or in any other manner disposed of or encumbered, whether voluntarily or by
operation of law, unless (i) the transfer is in compliance with the terms of the
applicable Award Agreement, all applicable securities laws (including, without
limitation, the Securities Act), and with the terms and conditions of this
Section 9, (ii) the transfer does not cause the Company to become subject to the
reporting requirements of the Exchange Act, and (iii) the transferee consents in
writing to be bound by the provisions of the Plan and the Award Agreement,
including this Section 9. In connection with any proposed transfer, the
Committee may require the transferor to provide at the transferor’s own expense
an opinion of counsel to the transferor, satisfactory to the Committee, that
such transfer is in compliance with all foreign, federal and state securities
laws (including, without limitation, the Securities Act). Any



--------------------------------------------------------------------------------



 
[exhibit102014.jpg]
14 attempted transfer of Shares not in accordance with the terms and conditions
of this Section 9 shall be null and void, and the Company shall not reflect on
its records any change in record ownership of any Shares as a result of any such
transfer, shall otherwise refuse to recognize any such transfer and shall not in
any way give effect to any such transfer of Shares. The Company shall be
entitled to seek protective orders, injunctive relief and other remedies
available at law or in equity including, without limitation, seeking specific
performance or the rescission of any transfer not made in strict compliance with
the provisions of this Section 9. Subject to the foregoing general provisions,
and unless otherwise provided in the applicable Award Agreement, Shares may be
transferred pursuant to the following specific terms and conditions (provided
that with respect to any transfer of Restricted Stock, all vesting and
forfeiture provisions shall continue to apply with respect to the original
recipient): (A) Transfers to Permitted Transferees. The Holder may transfer any
or all of the Shares to one or more Permitted Transferees; provided, however,
that following such transfer, such Shares shall continue to be subject to the
terms of this Plan (including this Section 9) and such Permitted Transferee(s)
shall, as a condition to any such transfer, deliver a written acknowledgment to
that effect to the Company and shall deliver a stock power to the Company with
respect to the Shares. Notwithstanding the foregoing, the Holder may not
transfer any of the Shares to a Person whom the Company reasonably determines is
a direct competitor or a potential competitor of the Company or any of its
Subsidiaries. (B) Transfers Upon Death. Upon the death of the Holder, any Shares
then held by the Holder at the time of such death and any Shares acquired after
the Holder’s death by the Holder’s legal representative shall be subject to the
provisions of this Plan, and the Holder’s estate, executors, administrators,
personal representatives, heirs, legatees and distributees shall be obligated to
convey such Shares to the Company or its assigns under the terms contemplated by
the Plan and the Award Agreement. (b) Right of First Refusal. In the event that
a Holder desires at any time to sell or otherwise transfer all or any part of
his or her Shares (other than shares of Restricted Stock which by their terms
are not transferrable), the Holder first shall give written notice to the
Company of the Holder’s intention to make such transfer. Such notice shall state
the number of Shares that the Holder proposes to sell (the “Offered Shares”),
the price and the terms at which the proposed sale is to be made and the name
and address of the proposed transferee. At any time within thirty (30) days
after the receipt of such notice by the Company, the Company or its assigns may
elect to purchase all or any portion of the Offered Shares at the price and on
the terms offered by the proposed transferee and specified in the notice. The
Company or its assigns shall exercise this right by mailing or delivering
written notice to the Holder within the foregoing thirty (30) day period. If the
Company or its assigns elect to exercise its purchase rights under this Section
9(b), the closing for such purchase shall, in any event, take place within
forty-five (45) days after the receipt by the Company of the initial notice from
the Holder. In the event that the Company or its assigns do not elect to
exercise such purchase right, or in the event that the Company or its assigns do
not pay the full purchase price within such forty-five (45) day period, the
Holder may, within sixty (60) days thereafter, sell the Offered Shares to the
proposed transferee and at the same price and on the same terms as specified in
the Holder’s notice. Any Shares not sold to the proposed transferee shall remain
subject to the Plan. If the Holder is a



--------------------------------------------------------------------------------



 
[exhibit102015.jpg]
15 party to any stockholders agreements or other agreements with the Company
and/or certain other of the Company’s stockholders relating to the Shares, (i)
the transferring Holder shall comply with the requirements of such stockholders
agreements or other agreements relating to any proposed transfer of the Offered
Shares, and (ii) any proposed transferee that purchases Offered Shares shall
enter into such stockholders agreements or other agreements with the Company
and/or certain of the Company’s stockholders relating to the Offered Shares on
the same terms and in the same capacity as the transferring Holder. (c)
Company’s Right of Repurchase. (i) Right of Repurchase for Unvested Shares
Issued Upon the Exercise of an Option. Upon a Termination Event, the Company or
its assigns shall have the right and option to repurchase from a Holder of
Shares acquired upon exercise of a Stock Option which are still subject to a
risk of forfeiture as of the Termination Event. Such repurchase rights may be
exercised by the Company within the later of (A) six (6) months following the
date of such Termination Event or (B) seven (7) months after the acquisition of
Shares upon exercise of a Stock Option. The repurchase price shall be equal to
the lower of the original per share price paid by the Holder, subject to
adjustment as provided in Section 3(b) of the Plan, or the current Fair Market
Value of such Shares as of the date the Company elects to exercise its
repurchase rights. (ii) Right of Repurchase With Respect to Restricted Stock.
Upon a Termination Event, the Company or its assigns shall have the right and
option to repurchase from a Holder of Shares received pursuant to a Restricted
Stock Award any Shares that are still subject to a risk of forfeiture as of the
Termination Event. Such repurchase right may be exercised by the Company within
six (6) months following the date of such Termination Event. The repurchase
price shall be the lower of the original per share purchase price paid by the
Holder, subject to adjustment as provided in Section 3(b) of the Plan, or the
current Fair Market Value of such Shares as of the date the Company elects to
exercise its repurchase rights. (iii) Procedure. Any repurchase right of the
Company shall be exercised by the Company or its assigns by giving the Holder
written notice on or before the last day of the repurchase period of its
intention to exercise such repurchase right. Upon such notification, the Holder
shall promptly surrender to the Company, free and clear of any liens or
encumbrances, any certificates representing the Shares being purchased, together
with a duly executed stock power for the transfer of such Shares to the Company
or the Company’s assignee or assignees. Upon the Company’s or its assignee’s
receipt of the certificates from the Holder, the Company or its assignee or
assignees shall deliver to him, her or them a check for the applicable
repurchase price; provided, however, that the Company may pay the repurchase
price by offsetting and canceling any indebtedness then owed by the Holder to
the Company. (d) Drag Along Right. In the event the holders of a majority of the
Company’s equity securities then outstanding (the “Majority Shareholders”)
determine to enter into a Sale Event in a bona fide negotiated transaction (a
“Sale”), with any non-Affiliate of the Company or any majority shareholder (in
each case, the “Buyer”), a Holder of Shares, including any Permitted Transferee,
shall be obligated to and shall upon the written request of the Majority
Shareholders: (a) sell, transfer and deliver, or cause to be sold, transferred
and delivered, to the Buyer, his or



--------------------------------------------------------------------------------



 
[exhibit102016.jpg]
16 her Shares (including for this purpose all of such Holder’s Shares that
presently or as a result of any such transaction may be acquired upon the
exercise of an Option (following the payment of the exercise price therefor)) on
substantially the same terms applicable to the Majority Shareholders (with
appropriate adjustments to reflect the conversion of convertible securities, the
redemption of redeemable securities and the exercise of exercisable securities
as well as the relative preferences and priorities of preferred stock); and (b)
execute and deliver such instruments of conveyance and transfer and take such
other action, including voting such Shares in favor of any Sale proposed by the
Majority Shareholders and executing any purchase agreements, merger agreements,
indemnity agreements, escrow agreements or related documents as the Majority
Shareholders or the Buyer may reasonably require in order to carry out the terms
and provisions of this Section 9(d). (e) Escrow Arrangement. (i) Escrow. In
order to carry out the provisions of this Section 9 of this Plan more
effectively, the Company shall hold any Shares issued pursuant to Awards granted
under the Plan in escrow together with separate stock powers executed by the
Holder in blank for transfer. The Company shall not dispose of the Shares except
as otherwise provided in this Plan. In the event of any repurchase by the
Company (or any of its assigns), the Company is hereby authorized by the Holder,
as the Holder’s attorney-in-fact, to date and complete the stock powers
necessary for the transfer of the Shares being purchased and to transfer such
Shares in accordance with the terms hereof. At such time as any Shares are no
longer subject to the Company’s repurchase and first refusal rights, the Company
shall, at the written request of the Holder, deliver to the Holder a certificate
representing such Shares with the balance of the Shares to be held in escrow
pursuant to this Section. (ii) Remedy. Without limitation of any other provision
of this Plan or other rights, in the event that a Holder or any other Person is
required to sell a Holder’s Shares pursuant to the provisions of Sections 9(b)
or (c) hereof and in the further event that he or she refuses or for any reason
fails to deliver to the Company or its designated purchaser of such Shares the
certificate or certificates evidencing such Shares together with a related stock
power, the Company or such designated purchaser may deposit the applicable
purchase price for such Shares with a bank designated by the Company, or with
the Company’s independent public accounting firm, as agent or trustee, or in
escrow, for such Holder or other Person, to be held by such bank or accounting
firm for the benefit of and for delivery to him, her, them or it, and/or, in its
discretion, pay such purchase price by offsetting any indebtedness then owed by
such Holder as provided above. Upon any such deposit and/or offset by the
Company or its designated purchaser of such amount and upon notice to the Person
who was required to sell the Shares to be sold pursuant to the provisions of
Sections 9(b) or (c), such Shares shall at such time be deemed to have been
sold, assigned, transferred and conveyed to such purchaser, such Holder shall
have no further rights thereto (other than the right to withdraw the payment
thereof held in escrow, if applicable), and the Company shall record such
transfer in its stock transfer book or in any appropriate manner. (f) Lockup
Provision. If requested by the Company, a Holder shall not sell or otherwise
transfer or dispose of any Shares (including, without limitation, pursuant to
Rule 144 under the Securities Act) held by him or her for such period following
the effective date of a



--------------------------------------------------------------------------------



 
[exhibit102017.jpg]
17 public offering by the Company of Shares as the Company shall specify
reasonably and in good faith. If requested by the underwriter engaged by the
Company, each Holder shall execute a separate letter confirming his or her
agreement to comply with this Section. (g) Adjustments for Changes in Capital
Structure. If, as a result of any reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
similar change in the Common Stock, the outstanding Shares are increased or
decreased or are exchanged for a different number or kind of securities of the
Company, the restrictions contained in this Section 9 shall apply with equal
force to additional and/or substitute securities, if any, received by Holder in
exchange for, or by virtue of his or her ownership of, Shares. (h) Termination.
The terms and provisions of Section 9(b) and Section 9(c) (except for the
Company’s right to repurchase Shares still subject to a risk of forfeiture upon
a Termination Event) shall terminate upon the closing of the Company’s Initial
Public Offering or upon consummation of any Sale Event, in either case as a
result of which Shares are registered under Section 12 of the Exchange Act and
publicly-traded on any national security exchange. SECTION 10. TAX WITHHOLDING
(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Shares or other amounts received thereunder
first becomes includable in the gross income of the grantee for income tax
purposes, pay to the Company, or make arrangements satisfactory to the Committee
regarding payment of, any Federal, state, or local taxes of any kind required by
law to be withheld by the Company with respect to such income. The Company and
any Subsidiary shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the grantee. The
Company’s obligation to deliver stock certificates (or evidence of book entry)
to any grantee is subject to and conditioned on any such tax withholding
obligations being satisfied by the grantee. (b) Payment in Stock. The Company’s
minimum required tax withholding obligation may be satisfied, in whole or in
part, by the Company withholding from Shares to be issued pursuant to an Award a
number of Shares having an aggregate Fair Market Value (as of the date the
withholding is effected) that would satisfy the minimum withholding amount due.
SECTION 11. SECTION 409A AWARDS. To the extent that any Award is determined to
constitute “nonqualified deferred compensation” within the meaning of Section
409A (a “409A Award”), the Award shall be subject to such additional rules and
requirements as may be specified by the Committee from time to time. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is considered a
“specified employee” (within the meaning of Section 409A), then no such payment
shall be made prior to the date that is the earlier of (i) six (6) months and
one day after the grantee’s separation from service, or (ii) the grantee’s
death, but only to the extent such delay is necessary to prevent such payment
from being subject to interest, penalties and/or additional tax imposed pursuant
to Section 409A. The Company makes no representation or warranty and shall have
no liability to



--------------------------------------------------------------------------------



 
[exhibit102018.jpg]
18 any grantee under the Plan or any other Person with respect to any penalties
or taxes under Section 409A that are, or may be, imposed with respect to any
Award. SECTION 12. AMENDMENTS AND TERMINATION The Board may, at any time, amend
or discontinue the Plan and the Committee may, at any time, amend or cancel any
outstanding Award for the purpose of satisfying changes in law or for any other
lawful purpose, but no such action shall adversely affect rights under any
outstanding Award without the consent of the holder of the Award. The Committee
may exercise its discretion to reduce the exercise price of outstanding Stock
Options or effect repricing through cancellation of outstanding Stock Options
and by granting such holders new Awards in replacement of the cancelled Stock
Options. To the extent determined by the Committee to be required either by the
Code to ensure that Incentive Stock Options granted under the Plan are qualified
under Section 422 of the Code or otherwise, Plan amendments shall be subject to
approval by the Company stockholders entitled to vote at a meeting of
stockholders. Nothing in this Section 12 shall limit the Board’s or Committee’s
authority to take any action permitted pursuant to Section 3(c). The Board
reserves the right to amend the Plan and/or the terms of any outstanding Stock
Options to the extent reasonably necessary to comply with the requirements of
the exemption pursuant to paragraph (f)(4) of Rule 12h-1 of the Exchange Act.
SECTION 13. STATUS OF PLAN With respect to the portion of any Award that has not
been exercised and any payments in cash, Stock or other consideration not
received by a grantee, a grantee shall have no rights greater than those of a
general creditor of the Company unless the Committee shall otherwise expressly
so determine in connection with any Award. SECTION 14. GENERAL PROVISIONS (a) No
Distribution; Compliance with Legal Requirements. The Committee may require each
person acquiring Shares pursuant to an Award to represent to and agree with the
Company in writing that such person is acquiring the Shares without a view to
distribution thereof. No Shares shall be issued pursuant to an Award until all
applicable securities law and other legal and stock exchange or similar
requirements have been satisfied. The Committee may require the placing of such
stop-orders and restrictive legends on certificates for Stock and Awards as it
deems appropriate. (b) Delivery of Stock Certificates. Stock certificates to
grantees under the Plan shall be deemed delivered for all purposes when the
Company or a stock transfer agent of the Company shall have mailed such
certificates in the United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Company; provided that stock
certificates to be held in escrow pursuant to Section 9 of the Plan shall be
deemed delivered when the Company shall have recorded the issuance in its
records. Uncertificated Stock shall be deemed delivered for all purposes when
the Company or a stock transfer agent of the Company shall have given to the
grantee by electronic mail (with proof of receipt) or by United States mail,
addressed to the grantee, at the grantee’s last known address on file with the
Company, notice of



--------------------------------------------------------------------------------



 
[exhibit102019.jpg]
19 issuance and recorded the issuance in its records (which may include
electronic “book entry” records). (c) No Employment Rights. The adoption of the
Plan and the grant of Awards do not confer upon any Person any right to
continued employment or Service Relationship with the Company or any Subsidiary.
(d) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policy-related
restrictions, terms and conditions as may be established by the Committee, or in
accordance with policies set by the Committee, from time to time. (e)
Designation of Beneficiary. Each grantee to whom an Award has been made under
the Plan may designate a beneficiary or beneficiaries to exercise any Award on
or after the grantee’s death or receive any payment under any Award payable on
or after the grantee’s death. Any such designation shall be on a form provided
for that purpose by the Committee and shall not be effective until received by
the Committee. If no beneficiary has been designated by a deceased grantee, or
if the designated beneficiaries have predeceased the grantee, the beneficiary
shall be the grantee’s estate. (f) Legend. Any certificate(s) representing the
Shares shall carry substantially the following legend (and with respect to
uncertificated Stock, the book entries evidencing such shares shall contain the
following notation): The transferability of this certificate and the shares of
stock represented hereby are subject to the restrictions, terms and conditions
(including repurchase and restrictions against transfers) contained in the
Jounce Therapeutics, Inc. 2013 Stock Option and Grant Plan and any agreements
entered into thereunder by and between the company and the holder of this
certificate (a copy of which is available at the offices of the company for
examination). (g) Information to Holders of Options. In the event the Company is
relying on the exemption from the registration requirements of Section 12(g) of
the Exchange Act contained in paragraph (f)(1) of Rule 12h-1 of the Exchange
Act, the Company shall provide the information described in Rule 701(e)(3), (4)
and (5) of the Securities Act to all holders of Options in accordance with the
requirements thereunder. The foregoing notwithstanding, the Company shall not be
required to provide such information unless the optionholder has agreed in
writing, on a form prescribed by the Company, to keep such information
confidential. SECTION 15. EFFECTIVE DATE OF PLAN The Plan shall become effective
upon adoption by the Board and shall be approved by stockholders in accordance
with applicable state law and the Company’s certificate of incorporation and
bylaws within twelve (12) months thereafter. If the stockholders fail to approve
the Plan within twelve (12) months after its adoption by the Board of Directors,
then any Awards granted or sold under the Plan shall be rescinded and no
additional grants or sales shall thereafter be made under the Plan. Subject to
such approval by stockholders and to the



--------------------------------------------------------------------------------



 
[exhibit102020.jpg]
20 requirement that no Shares may be issued hereunder prior to such approval,
Stock Options and other Awards may be granted hereunder on and after adoption of
the Plan by the Board. No grants of Stock Options and other Awards may be made
hereunder after the tenth anniversary of the date the Plan is adopted by the
Board or the date the Plan is approved by the Company’s stockholders, whichever
is earlier. SECTION 16. GOVERNING LAW This Plan, all Awards and any controversy
arising out of or relating to this Plan and all Awards shall be governed by and
construed in accordance with the General Corporation Law of the State of
Delaware as to matters within the scope thereof, and as to all other matters
shall be governed by and construed in accordance with the internal laws of
Massachusetts, without regard to conflict of law principles that would result in
the application of any law other than the law of the State of Massachusetts.
DATE ADOPTED BY THE BOARD OF DIRECTORS: February 6, 2013 DATE APPROVED BY THE
STOCKHOLDERS: February 6, 2013



--------------------------------------------------------------------------------



 
[exhibit102021.jpg]
21 INCENTIVE STOCK OPTION GRANT NOTICE UNDER THE JOUNCE THERAPEUTICS, INC. 2013
STOCK OPTION AND GRANT PLAN Pursuant to the Jounce Therapeutics, Inc. 2013 Stock
Option and Grant Plan (the “Plan”), Jounce Therapeutics, Inc., a Delaware
corporation (together with any successor, the “Company”), has granted to the
individual named below, an option (the “Stock Option”) to purchase on or prior
to the Expiration Date, or such earlier date as is specified herein, all or any
part of the number of shares of Common Stock, par value $0.001 per share
(“Common Stock”), of the Company indicated below (the “Shares”), at the Option
Exercise Price per share, subject to the terms and conditions set forth in this
Incentive Stock Option Grant Notice (the “Grant Notice”), the attached Incentive
Stock Option Agreement (the “Agreement”) and the Plan. This Stock Option is
intended to qualify as an “incentive stock option” as defined in Section 422(b)
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”).
To the extent that any portion of the Stock Option does not so qualify, it shall
be deemed a non-qualified stock option. Name of Optionee: (the “Optionee”) No.
of Shares: Shares of Common Stock Grant Date: Vesting Commencement Date: (the
“Vesting Commencement Date”) Expiration Date: (the “Expiration Date”) Option
Exercise Price/Share: $ (the “Option Exercise Price”) Vesting Schedule:
twenty-five percent (25%) of the Shares shall vest and become exercisable on the
first anniversary of the Vesting Commencement Date; provided that the Optionee
continues to have a Service Relationship with the Company at such time.
Thereafter, the remaining seventy-five percent (75%) of the Shares shall vest
and become exercisable in twelve (12) equal quarterly installments following the
first anniversary of the Vesting Commencement Date, provided the Optionee
continues to have a Service Relationship with the Company at such time.
Notwithstanding anything in the Agreement to the contrary, in the case of a Sale
Event, this Stock Option and the Shares shall be treated as provided in Section
3(c) of the Plan [provided; however INSERT ANY ACCELERATED VESTING PROVISION
HERE]. Attachments: Incentive Stock Option Agreement, 2013 Stock Option and
Grant Plan



--------------------------------------------------------------------------------



 
[exhibit102022.jpg]
22 INCENTIVE STOCK OPTION AGREEMENT UNDER THE JOUNCE THERAPEUTICS, INC. 2013
STOCK OPTION AND GRANT PLAN All capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Grant Notice and the
Plan. 1. Vesting, Exercisability and Termination. (a) No portion of this Stock
Option may be exercised until such portion shall have vested and become
exercisable. (b) Except as set forth below, and subject to the determination of
the Committee in its sole discretion to accelerate the vesting schedule
hereunder, this Stock Option shall be vested and exercisable on the respective
dates indicated below: (i) This Stock Option shall initially be unvested and
unexercisable. (ii) This Stock Option shall vest and become exercisable in
accordance with the Vesting Schedule set forth in the Grant Notice. (c)
Termination. Except as may otherwise be provided by the Committee, if the
Optionee’s Service Relationship is terminated, the period within which to
exercise this Stock Option will be subject to earlier termination as set forth
below (and if not exercised within such period, shall thereafter terminate
subject, in each case, to Section 3(c) of the Plan): (i) Termination Due to
Death or Disability. If the Optionee’s Service Relationship terminates by reason
of such Optionee’s death or Disability, this Stock Option may be exercised, to
the extent exercisable on the date of such termination, by the Optionee, the
Optionee’s legal representative or legatee for a period of twelve (12) months
from the date of death or Disability or until the Expiration Date, if earlier.
(ii) Other Termination. If the Optionee’s Service Relationship terminates for
any reason other than death or Disability, and unless otherwise determined by
the Committee, this Stock Option may be exercised, to the extent exercisable on
the date of termination, for a period of ninety (90) days from the date of
termination or until the Expiration Date, if earlier; provided however, if the
Optionee’s Service Relationship is terminated for Cause, this Stock Option shall
terminate immediately upon the date of such termination. For purposes hereof,
the Committee’s determination of the reason for termination of the Optionee’s
Service Relationship shall be conclusive and binding on the Optionee and his or
her representatives or legatees. Any portion of this Stock Option that is not
vested and exercisable



--------------------------------------------------------------------------------



 
[exhibit102023.jpg]
23 on the date of termination of the Service Relationship shall terminate
immediately and be null and void. (d) It is understood and intended that this
Stock Option is intended to qualify as an “incentive stock option” as defined in
Section 422 of the Code to the extent permitted under applicable law.
Accordingly, the Optionee understands that in order to obtain the benefits of an
incentive stock option under Section 422 of the Code, no sale or other
disposition may be made of Shares for which incentive stock option treatment is
desired within the one-year period beginning on the day after the day of the
transfer of such Shares to him or her, nor within the two-year period beginning
on the day after Grant Date of this Stock Option and further that this Stock
Option must be exercised within three months after termination of employment as
an employee (or twelve (12) months in the case of death or disability) to
qualify as an incentive stock option. If the Optionee disposes (whether by sale,
gift, transfer or otherwise) of any such Shares within either of these periods,
he or she will notify the Company within thirty (30) days after such
disposition. The Optionee also agrees to provide the Company with any
information concerning any such dispositions required by the Company for tax
purposes. Further, to the extent this Stock Option and any other incentive stock
options of the Optionee having an aggregate Fair Market Value in excess of one
hundred thousand dollars ($100,000) (determined as of the Grant Date) first
become exercisable in any year, such options will not qualify as incentive stock
options. 2. Exercise of Stock Option. (a) The Optionee may exercise this Stock
Option only in the following manner: Prior to the Expiration Date, the Optionee
may deliver a Stock Option exercise notice (an “Exercise Notice”) in the form of
Appendix A hereto indicating his or her election to purchase some or all of the
Shares with respect to which this Stock Option is then exercisable. Such notice
shall specify the number of Shares to be purchased. Payment of the purchase
price may be made by one or more of the methods described in Section 5 of the
Plan, subject to the limitations contained in such Section of the Plan,
including the requirement that the Committee specifically approve in advance
certain payment methods. (b) Notwithstanding any other provision hereof or of
the Plan, no portion of this Stock Option shall be exercisable after the
Expiration Date. 3. Incorporation of Plan. Notwithstanding anything herein to
the contrary, this Stock Option shall be subject to and governed by all the
terms and conditions of the Plan. 4. Transferability of Stock Option. This Stock
Option is personal to the Optionee and is not transferable by the Optionee in
any manner other than by will or by the laws of descent and distribution. The
Stock Option may be exercised during the Optionee’s lifetime only by the
Optionee (or by the Optionee’s guardian or personal representative in the event
of the Optionee’s incapacity). The Optionee may elect to designate a beneficiary
by providing written notice of the name of such beneficiary to the Company, and
may revoke or change such designation at any time by filing written notice of
revocation or change with the



--------------------------------------------------------------------------------



 
[exhibit102024.jpg]
24 Company; such beneficiary may exercise the Optionee’s Stock Option in the
event of the Optionee’s death to the extent provided herein. If the Optionee
does not designate a beneficiary, or if the designated beneficiary predeceases
the Optionee, the legal representative of the Optionee may exercise this Stock
Option to the extent provided herein in the event of the Optionee’s death. 5.
Restrictions on Transfer of Shares. The Shares acquired upon exercise of the
Stock Option shall be subject to certain transfer restrictions and other
limitations including, without limitation, the provisions contained in Section 9
of the Plan. 6. Miscellaneous Provisions. (a) Equitable Relief. The parties
hereto agree and declare that legal remedies may be inadequate to enforce the
provisions of this Agreement and that equitable relief, including specific
performance and injunctive relief, may be used to enforce the provisions of this
Agreement. (b) Adjustments for Changes in Capital Structure. If, as a result of
any reorganization, recapitalization, reincorporation, reclassification, stock
dividend, stock split, reverse stock split or other similar change in the Common
Stock, the outstanding shares of Common Stock are increased or decreased or are
exchanged for a different number or kind of securities of the Company, the
restrictions contained in this Agreement shall apply with equal force to
additional and/or substitute securities, if any, received by the Optionee in
exchange for, or by virtue of his or her ownership of, this Stock Option or
Shares acquired pursuant thereto. (c) Change and Modifications. This Agreement
may not be orally changed, modified or terminated, nor shall any oral waiver of
any of its terms be effective. This Agreement may be changed, modified or
terminated only by an agreement in writing signed by the Company and the
Optionee. (d) Governing Law. This Agreement shall be governed by and construed
in accordance with the General Corporation Law of the State of Delaware as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed in accordance with the internal laws of the Commonwealth of
Massachusetts, without regard to conflict of law principles that would result in
the application of any law other than the law of the Commonwealth of
Massachusetts. (e) Headings. The headings are intended only for convenience in
finding the subject matter and do not constitute part of the text of this
Agreement and shall not be considered in the interpretation of this Agreement.
(f) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.



--------------------------------------------------------------------------------



 
[exhibit102025.jpg]
25 (g) Notices. All notices, requests, consents and other communications shall
be in writing and be deemed given when delivered personally, by telex or
facsimile transmission or when received if mailed by first class registered or
certified mail, postage prepaid. Notices to the Company or the Optionee shall be
addressed as set forth underneath their signatures below, or to such other
address or addresses as may have been furnished by such party in writing to the
other. (h) Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors,
assigns, and legal representatives. The Company has the right to assign this
Agreement, and such assignee shall become entitled to all the rights of the
Company hereunder to the extent of such assignment. (i) Counterparts. For the
convenience of the parties and to facilitate execution, this Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same document. (j) Integration.
This Agreement constitutes the entire agreement between the parties with respect
to this Stock Option and supersedes all prior agreements and discussions between
the parties concerning such subject matter. 7. Dispute Resolution. (a) Except as
provided below, any dispute arising out of or relating to the Plan or this Stock
Option, this Agreement, or the breach, termination or validity of the Plan, this
Stock Option or this Agreement, shall be finally settled by binding arbitration
conducted expeditiously in accordance with the J.A.M.S./Endispute Comprehensive
Arbitration Rules and Procedures (the “J.A.M.S. Rules”). The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. Sections 1 16, and
judgment upon the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof. The place of arbitration shall be Boston,
Massachusetts. (b) The arbitration shall commence within sixty (60) days of the
date on which a written demand for arbitration is filed by any party hereto. In
connection with the arbitration proceeding, the arbitrator shall have the power
to order the production of documents by each party and any third-party
witnesses. In addition, each party may take up to three depositions as of right,
and the arbitrator may in his or her discretion allow additional depositions
upon good cause shown by the moving party. However, the arbitrator shall not
have the power to order the answering of interrogatories or the response to
requests for admission. In connection with any arbitration, each party to the
arbitration shall provide to the other, no later than seven business days before
the date of the arbitration, the identity of all persons that may testify at the
arbitration and a copy of all documents that may be introduced at the
arbitration or considered or used by a party’s witness or expert. The
arbitrator’s decision and award shall be made and delivered within six months of
the selection of the arbitrator. The arbitrator’s decision shall set forth a
reasoned basis for any award of damages or finding of liability. The arbitrator
shall not have power to award damages in excess of actual compensatory damages
and shall not



--------------------------------------------------------------------------------



 
[exhibit102026.jpg]
26 multiply actual damages or award punitive damages, and each party hereby
irrevocably waives any claim to such damages. (c) The Company, the Optionee,
each party to the Agreement and any other holder of Shares issued pursuant to
this Agreement (each, a “Party”) covenants and agrees that such party will
participate in the arbitration in good faith. This Section 7 applies equally to
requests for temporary, preliminary or permanent injunctive relief, except that
in the case of temporary or preliminary injunctive relief any party may proceed
in court without prior arbitration for the limited purpose of avoiding immediate
and irreparable harm. (d) Each Party (i) hereby irrevocably submits to the
jurisdiction of any United States District Court of competent jurisdiction for
the purpose of enforcing the award or decision in any such proceeding, (ii)
hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above named courts, that its
property is exempt or immune from attachment or execution (except as protected
by applicable law), that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is improper
or that this Agreement or the subject matter hereof may not be enforced in or by
such court, and (iii) hereby waives and agrees not to seek any review by any
court of any other jurisdiction which may be called upon to grant an enforcement
of the judgment of any such court. Each Party hereby consents to service of
process by registered mail at the address to which notices are to be given. Each
Party agrees that its, his or her submission to jurisdiction and its, his or her
consent to service of process by mail is made for the express benefit of each
other Party. Final judgment against any Party in any such action, suit or
proceeding may be enforced in other jurisdictions by suit, action or proceeding
on the judgment, or in any other manner provided by or pursuant to the laws of
such other jurisdiction. [SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 
[exhibit102027.jpg]
27 The foregoing Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned as of the date first above written.
JOUNCE THERAPEUTICS, INC. By: Name: Title: Address: The undersigned hereby
acknowledges receiving and reviewing a copy of the Plan, including, without
limitation, Section 9 thereof, and understands that this Stock Option is subject
to the terms of the Plan and of this Agreement. This Agreement is hereby
accepted, and the terms and conditions of the Plan, the Grant Notice and this
Agreement, SPECIFICALLY INCLUDING THE ARBITRATION PROVISIONS SET FORTH IN
SECTION 7 OF THIS AGREEMENT, are hereby agreed to, by the undersigned as of the
date first above written. OPTIONEE: Name: Address: [SPOUSE’S CONSENT1 I
acknowledge that I have read the foregoing Incentive Stock Option Agreement 1 A
spouse’s consent is recommended only if the Optionee’s state of residence is one
of the following community property states: Arizona, California, Idaho,
Louisiana, Nevada, New Mexico, Texas, Washington and Wisconsin.



--------------------------------------------------------------------------------



 
[exhibit102028.jpg]
28 and understand the contents thereof. ] DESIGNATED BENEFICIARY: Beneficiary’s
Address:



--------------------------------------------------------------------------------



 
[exhibit102029.jpg]
29 APPENDIX A STOCK OPTION EXERCISE NOTICE Jounce Therapeutics, Inc. Attention:
President Pursuant to the terms of the grant notice and stock option agreement
between the undersigned and Jounce Therapeutics, Inc., a Delaware corporation
(the “Company”), dated (the “Agreement”) under the Jounce Therapeutics, Inc.
2013 Stock Option and Grant Plan, I, [Insert Name] , hereby [Circle One]
partially/fully exercise such option by including herein payment in the amount
of $ representing the purchase price for [Fill in number of Shares] Shares. I
have chosen the following form(s) of payment: o 1. Cash o 2. Certified or bank
check payable to Jounce Therapeutics, Inc. o 3. Other (as referenced in the
Agreement and described in the Plan (please describe)) . In connection with my
exercise of the option as set forth above, I hereby represent and warrant to the
Company as follows: (i) I am purchasing the Shares for my own account for
investment only, and not for resale or with a view to the distribution thereof.
(ii) I have had such an opportunity as I have deemed adequate to obtain from the
Company such information as is necessary to permit me to evaluate the merits and
risks of my investment in the Company and have consulted with my own advisers
with respect to my investment in the Company. (iii) I have sufficient experience
in business, financial and investment matters to be able to evaluate the risks
involved in the purchase of the Shares and to make an informed investment
decision with respect to such purchase. (iv) I can afford a complete loss of the
value of the Shares and am able to bear the economic risk of holding such Shares
for an indefinite period of time. (v) I understand that the Shares may not be
registered under the Securities Act of 1933, as amended (it being understood
that the Shares are being issued and sold in reliance on the exemption provided
in Rule 701 thereunder), or any applicable state securities or “blue sky” laws
and may not be sold or otherwise transferred or disposed of in the absence of an
effective registration statement under the



--------------------------------------------------------------------------------



 
[exhibit102030.jpg]
30 Securities Act of 1933, as amended and under any applicable state securities
or “blue sky” laws (or exemptions from the registration requirement thereof). I
further acknowledge that certificates representing Shares will bear restrictive
legends reflecting the foregoing and/or that book entries for uncertificated
Shares will include similar restrictive notations. (vi) I have read and
understand the Plan and acknowledge and agree that the Shares are subject to all
of the relevant terms of the Plan, including without limitation, the transfer
restrictions set forth in Section 9 of the Plan. (vii) I understand and agree
that the Company has a right of first refusal with respect to the Shares
pursuant to Section 9(b) of the Plan. (viii) I understand and agree that the
Company has certain repurchase rights with respect to the Shares pursuant to
Section 9(c) of the Plan. (ix) I understand and agree that I may not sell or
otherwise transfer or dispose of the Shares for a period of time following the
effective date of a public offering by the Company as described in Section 9(f)
of the Plan. (x) I understand and agree that I am subject to the Company’s
drag-along right pursuant to Section 9(d) of the Plan. (xi) I understand and
agree that if, as a result of the issuance of the Shares to me hereunder, I will
hold shares of capital stock constituting one percent (1%) or more of the
Company’s then outstanding capital stock (treating for this purpose all shares
of Common Stock issuable upon exercise or conversion of outstanding options,
warrants or convertible securities, as if exercised and/or converted or
exchanged), then, as a condition to my receipt of the Shares, I am required to
execute an adoption agreement (substantially in the form attached hereto as
Appendix B) to that certain Stockholders Agreement, dated February 6, 2013, by
and among the Company and the stockholders listed as parties thereto, as the
same may be amended and/or restated from time to time (the “Stockholders
Agreement”), as a Key Holder and Stockholder (as such terms are defined in the
Stockholders Agreement), and I shall thereby be bound by, and subject to, all
terms and provisions of the Stockholders Agreement applicable to a Key Holder
and Stockholder. Sincerely yours, Name: Address:



--------------------------------------------------------------------------------



 
[exhibit102031.jpg]
31 APPENDIX B ADOPTION AGREEMENT This Adoption Agreement (“Adoption Agreement”)
is executed on , 20 , by the undersigned (the “Holder”) pursuant to the terms of
that certain Stockholders Agreement dated as of February 6, 2013 (the
“Agreement”), by and among Jounce Therapeutics, Inc., a Delaware corporation
(the “Company”) and certain of its Stockholders, as such Agreement may be
amended or amended and restated hereafter. Capitalized terms used but not
defined in this Adoption Agreement shall have the respective meanings ascribed
to such terms in the Agreement. By the execution of this Adoption Agreement, the
Holder agrees as follows: 1.1 Acknowledgment. Holder acknowledges that Holder is
acquiring certain shares of the capital stock of the Company (the “Stock”) in
accordance with Section 8.2(b) of the Agreement, as a new party who is not a new
Investor, in which case Holder will be a “Key Holder” and a “Stockholder” for
all purposes of the Agreement. 1.2 Agreement. Holder hereby (a) agrees that the
Stock, and any other shares of capital stock or securities required by the
Agreement to be bound thereby, shall be bound by and subject to the terms of the
Agreement and (b) adopts the Agreement with the same force and effect as if
Holder were originally a party thereto. 1.3 Notice. Any notice required or
permitted by the Agreement shall be given to Holder at the address or facsimile
number listed below Holder’s signature hereto. HOLDER ACCEPTED AND AGREED: By:
JOUNCE THERAPEUTICS, INC. Name and Title of Signatory Address: By: Title:
Facsimile Number:



--------------------------------------------------------------------------------



 
[exhibit102032.jpg]
32 NON-QUALIFIED STOCK OPTION GRANT NOTICE UNDER THE JOUNCE THERAPEUTICS, INC.
2013 STOCK OPTION AND GRANT PLAN Pursuant to the Jounce Therapeutics, Inc. 2013
Stock Option and Grant Plan (the “Plan”), Jounce Therapeutics, Inc., a Delaware
corporation (together with any successor, the “Company”), has granted to the
individual named below, an option (the “Stock Option”) to purchase on or prior
to the Expiration Date, or such earlier date as is specified herein, all or any
part of the number of shares of Common Stock, par value $0.001 per share
(“Common Stock”), of the Company indicated below (the “Shares”), at the Option
Exercise Price per share, subject to the terms and conditions set forth in this
Non-Qualified Stock Option Grant Notice (the “Grant Notice”), the attached
Non-Qualified Stock Option Agreement (the “Agreement”) and the Plan. This Stock
Option is not intended to qualify as an “incentive stock option” as defined in
Section 422(b) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”). Name of Optionee: (the “Optionee”) No. of Shares: Shares of
Common Stock Grant Date: Vesting Commencement Date: (the “Vesting Commencement
Date”) Expiration Date: (the “Expiration Date”) Option Exercise Price/Share: $
(the “Option Exercise Price”) Vesting Schedule: twenty-five percent (25%) of the
Shares shall vest and become exercisable on the first anniversary of the Vesting
Commencement Date; provided that the Optionee continues to have a Service
Relationship with the Company at such time. Thereafter, the remaining
seventy-five percent (75%) of the Shares shall vest and become exercisable in
twelve (12) equal quarterly installments following the first anniversary of the
Vesting Commencement Date, provided the Optionee continues to have a Service
Relationship with the Company at such time. Notwithstanding anything in the
Agreement to the contrary, in the case of a Sale Event, this Stock Option and
the Shares shall be treated as provided in Section 3(c) of the Plan [provided;
however INSERT ANY ACCELERATED VESTING PROVISION HERE]. Attachments:
Non-Qualified Stock Option Agreement, 2013 Stock Option and Grant Plan



--------------------------------------------------------------------------------



 
[exhibit102033.jpg]
33 NON-QUALIFIED STOCK OPTION AGREEMENT UNDER THE JOUNCE THERAPEUTICS, INC. 2013
STOCK OPTION AND GRANT PLAN All capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Grant Notice and the
Plan. 1. Vesting, Exercisability and Termination. (a) No portion of this Stock
Option may be exercised until such portion shall have vested and become
exercisable. (b) Except as set forth below, and subject to the determination of
the Committee in its sole discretion to accelerate the vesting schedule
hereunder, this Stock Option shall be vested and exercisable on the respective
dates indicated below: (i) This Stock Option shall initially be unvested and
unexercisable. (ii) This Stock Option shall vest and become exercisable in
accordance with the Vesting Schedule set forth in the Grant Notice. (c)
Termination. Except as may otherwise be provided by the Committee, if the
Optionee’s Service Relationship is terminated, the period within which to
exercise this Stock Option will be subject to earlier termination as set forth
below (and if not exercised within such period, shall thereafter terminate
subject, in each case, to Section 3(c) of the Plan): (i) Termination Due to
Death or Disability. If the Optionee’s Service Relationship terminates by reason
of such Optionee’s death or Disability, this Stock Option may be exercised, to
the extent exercisable on the date of such termination, by the Optionee, the
Optionee’s legal representative or legatee for a period of twelve (12) months
from the date of death or Disability or until the Expiration Date, if earlier.
(ii) Other Termination. If the Optionee’s Service Relationship terminates for
any reason other than death or Disability, and unless otherwise determined by
the Committee, this Stock Option may be exercised, to the extent exercisable on
the date of termination, for a period of ninety (90) days from the date of
termination or until the Expiration Date, if earlier; provided however, if the
Optionee’s Service Relationship is terminated for Cause, this Stock Option shall
terminate immediately upon the date of such termination. For purposes hereof,
the Committee’s determination of the reason for termination of the Optionee’s
Service Relationship shall be conclusive and binding on the Optionee and his or
her



--------------------------------------------------------------------------------



 
[exhibit102034.jpg]
34 representatives or legatees and any Permitted Transferee. Any portion of this
Stock Option that is not vested and exercisable on the date of termination of
the Service Relationship shall terminate immediately and be null and void. 2.
Exercise of Stock Option. (a) The Optionee may exercise this Stock Option only
in the following manner: Prior to the Expiration Date, the Optionee may deliver
a Stock Option exercise notice (an “Exercise Notice”) in the form of Appendix A
hereto indicating his or her election to purchase some or all of the Shares with
respect to which this Stock Option is then exercisable. Such notice shall
specify the number of Shares to be purchased. Payment of the purchase price may
be made by one or more of the methods described in Section 5 of the Plan,
subject to the limitations contained in such Section of the Plan, including the
requirement that the Committee specifically approve in advance certain payment
methods. (b) Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date. 3.
Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan. 4. Transferability of Stock Option. This Stock Option is personal to
the Optionee and is not transferable by the Optionee in any manner other than by
will or by the laws of descent and distribution. The Stock Option may be
exercised during the Optionee’s lifetime only by the Optionee (or by the
Optionee’s guardian or personal representative in the event of the Optionee’s
incapacity). The Optionee may elect to designate a beneficiary by providing
written notice of the name of such beneficiary to the Company, and may revoke or
change such designation at any time by filing written notice of revocation or
change with the Company; such beneficiary may exercise the Optionee’s Stock
Option in the event of the Optionee’s death to the extent provided herein. If
the Optionee does not designate a beneficiary, or if the designated beneficiary
predeceases the Optionee, the legal representative of the Optionee may exercise
this Stock Option to the extent provided herein in the event of the Optionee’s
death. 5. Restrictions on Transfer of Shares. The Shares acquired upon exercise
of the Stock Option shall be subject to certain transfer restrictions and other
limitations including, without limitation, the provisions contained in Section 9
of the Plan. 6. Miscellaneous Provisions. (a) Equitable Relief. The parties
hereto agree and declare that legal remedies may be inadequate to enforce the
provisions of this Agreement and that equitable relief, including specific
performance and injunctive relief, may be used to enforce the provisions of this
Agreement.



--------------------------------------------------------------------------------



 
[exhibit102035.jpg]
35 (b) Adjustments for Changes in Capital Structure. If, as a result of any
reorganization, recapitalization, reincorporation, reclassification, stock
dividend, stock split, reverse stock split or other similar change in the Common
Stock, the outstanding shares of Common Stock are increased or decreased or are
exchanged for a different number or kind of securities of the Company, the
restrictions contained in this Agreement shall apply with equal force to
additional and/or substitute securities, if any, received by the Optionee in
exchange for, or by virtue of his or her ownership of, this Stock Option or
Shares acquired pursuant thereto. (c) Change and Modifications. This Agreement
may not be orally changed, modified or terminated, nor shall any oral waiver of
any of its terms be effective. This Agreement may be changed, modified or
terminated only by an agreement in writing signed by the Company and the
Optionee. (d) Governing Law. This Agreement shall be governed by and construed
in accordance with the General Corporation Law of the State of Delaware as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed in accordance with the internal laws of the Commonwealth of
Massachusetts, without regard to conflict of law principles that would result in
the application of any law other than the law of the Commonwealth of
Massachusetts. (e) Headings. The headings are intended only for convenience in
finding the subject matter and do not constitute part of the text of this
Agreement and shall not be considered in the interpretation of this Agreement.
(f) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof. (g) Notices. All
notices, requests, consents and other communications shall be in writing and be
deemed given when delivered personally, by telex or facsimile transmission or
when received if mailed by first class registered or certified mail, postage
prepaid. Notices to the Company or the Optionee shall be addressed as set forth
underneath their signatures below, or to such other address or addresses as may
have been furnished by such party in writing to the other. (h) Benefit and
Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their respective successors, assigns, and legal
representatives. The Company has the right to assign this Agreement, and such
assignee shall become entitled to all the rights of the Company hereunder to the
extent of such assignment. (i) Counterparts. For the convenience of the parties
and to facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.



--------------------------------------------------------------------------------



 
[exhibit102036.jpg]
36 (j) Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter. 7. Dispute
Resolution. (a) Except as provided below, any dispute arising out of or relating
to the Plan or this Stock Option, this Agreement, or the breach, termination or
validity of the Plan, this Stock Option or this Agreement, shall be finally
settled by binding arbitration conducted expeditiously in accordance with the
J.A.M.S./Endispute Comprehensive Arbitration Rules and Procedures (the “J.A.M.S.
Rules”). The arbitration shall be governed by the United States Arbitration Act,
9 U.S.C. Sections 1-16, and judgment upon the award rendered by the arbitrators
may be entered by any court having jurisdiction thereof. The place of
arbitration shall be Boston, MA. (b) The arbitration shall commence within sixty
(60) days of the date on which a written demand for arbitration is filed by any
party hereto. In connection with the arbitration proceeding, the arbitrator
shall have the power to order the production of documents by each party and any
third-party witnesses. In addition, each party may take up to three depositions
as of right, and the arbitrator may in his or her discretion allow additional
depositions upon good cause shown by the moving party. However, the arbitrator
shall not have the power to order the answering of interrogatories or the
response to requests for admission. In connection with any arbitration, each
party to the arbitration shall provide to the other, no later than seven
business days before the date of the arbitration, the identity of all persons
that may testify at the arbitration and a copy of all documents that may be
introduced at the arbitration or considered or used by a party’s witness or
expert. The arbitrator’s decision and award shall be made and delivered within
six months of the selection of the arbitrator. The arbitrator’s decision shall
set forth a reasoned basis for any award of damages or finding of liability. The
arbitrator shall not have power to award damages in excess of actual
compensatory damages and shall not multiply actual damages or award punitive
damages, and each party hereby irrevocably waives any claim to such damages. (c)
The Company, the Optionee, each party to the Agreement and any other holder of
Shares issued pursuant to this Agreement (each, a “Party”) covenants and agrees
that such party will participate in the arbitration in good faith. This Section
7 applies equally to requests for temporary, preliminary or permanent injunctive
relief, except that in the case of temporary or preliminary injunctive relief
any party may proceed in court without prior arbitration for the limited purpose
of avoiding immediate and irreparable harm. (d) Each Party (i) hereby
irrevocably submits to the jurisdiction of any United States District Court of
competent jurisdiction for the purpose of enforcing the award or decision in any
such proceeding, (ii) hereby waives, and agrees not to assert, by way of motion,
as a defense, or otherwise, in any such suit, action or proceeding, any claim
that it is not subject personally to the jurisdiction of the above named courts,
that its property is exempt or immune from attachment or execution (except as
protected by applicable law), that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the



--------------------------------------------------------------------------------



 
[exhibit102037.jpg]
37 suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court, and (iii) hereby waives
and agrees not to seek any review by any court of any other jurisdiction which
may be called upon to grant an enforcement of the judgment of any such court.
Each Party hereby consents to service of process by registered mail at the
address to which notices are to be given. Each Party agrees that its, his or her
submission to jurisdiction and its, his or her consent to service of process by
mail is made for the express benefit of each other Party. Final judgment against
any Party in any such action, suit or proceeding may be enforced in other
jurisdictions by suit, action or proceeding on the judgment, or in any other
manner provided by or pursuant to the laws of such other jurisdiction. The
foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written. JOUNCE
THERAPEUTICS, INC. By: Name: Title: Address: The undersigned hereby acknowledges
receiving and reviewing a copy of the Plan, including, without limitation,
Section 9 thereof, and understands that this Stock Option is subject to the
terms of the Plan and of this Agreement. This Agreement is hereby accepted, and
the terms and conditions of the Plan, the Grant Notice and this Agreement,
SPECIFICALLY INCLUDING THE ARBITRATION PROVISIONS SET FORTH IN SECTION 7 OF THIS
AGREEMENT, are hereby agreed to, by the undersigned as of the date first above
written. OPTIONEE: Name: Address:



--------------------------------------------------------------------------------



 
[exhibit102038.jpg]
38 [SPOUSE’S CONSENT(1) I acknowledge that I have read the foregoing
Non-Qualified Stock Option Agreement and understand the contents thereof. ]
DESIGNATED BENEFICIARY: Beneficiary’s Address: (1) A spouse’s consent is
recommended only if the Optionee’s state of residence is one of the following
community property states: Arizona, California, Idaho, Louisiana, Nevada, New
Mexico, Texas, Washington and Wisconsin.



--------------------------------------------------------------------------------



 
[exhibit102039.jpg]
39 APPENDIX A STOCK OPTION EXERCISE NOTICE Jounce Therapeutics, Inc. Attention:
President Pursuant to the terms of the grant notice and stock option agreement
between the undersigned and Jounce Therapeutics, Inc. (the “Company”) dated (the
“Agreement”) under the Jounce Therapeutics, Inc. 2013 Stock Option and Grant
Plan, I, [Insert Name] , hereby [Circle One] partially/fully exercise such
option by including herein payment in the amount of $ representing the purchase
price for [Fill in number of Shares] Shares. I have chosen the following form(s)
of payment: o 1. Cash o 2. Certified or bank check payable to Jounce
Therapeutics, Inc. o 3. Other (as referenced in the Agreement and described in
the Plan (please describe)) In connection with my exercise of the option as set
forth above, I hereby represent and warrant to the Company as follows: (i) I am
purchasing the Shares for my own account for investment only, and not for resale
or with a view to the distribution thereof. (ii) I have had such an opportunity
as I have deemed adequate to obtain from the Company such information as is
necessary to permit me to evaluate the merits and risks of my investment in the
Company and have consulted with my own advisers with respect to my investment in
the Company. (iii) I have sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in the purchase of
the Shares and to make an informed investment decision with respect to such
purchase. (iv) I can afford a complete loss of the value of the Shares and am
able to bear the economic risk of holding such Shares for an indefinite period
of time. (v) I understand that the Shares may not be registered under the
Securities Act of 1933, as amended (it being understood that the Shares are
being issued and sold in reliance on the exemption provided in Rule 701
thereunder), or any applicable state securities or “blue sky” laws and may not
be sold or otherwise transferred or



--------------------------------------------------------------------------------



 
[exhibit102040.jpg]
40 disposed of in the absence of an effective registration statement under the
Securities Act of 1933, as amended and under any applicable state securities or
“blue sky” laws (or exemptions from the registration requirement thereof). I
further acknowledge that certificates representing Shares will bear restrictive
legends reflecting the foregoing and/or that book entries for uncertificated
Shares will include similar restrictive notations. (vi) I have read and
understand the Plan and acknowledge and agree that the Shares are subject to all
of the relevant terms of the Plan, including without limitation, the transfer
restrictions set forth in Section 9 of the Plan. (vii) I understand and agree
that the Company has a right of first refusal with respect to the Shares
pursuant to Section 9(b) of the Plan. (viii) I understand and agree that the
Company has certain repurchase rights with respect to the Shares pursuant to
Section 9(c) of the Plan. (ix) I understand and agree that I may not sell or
otherwise transfer or dispose of the Shares for a period of time following the
effective date of a public offering by the Company as described in Section 9(f)
of the Plan. (x) I understand and agree that I am subject to the Company’s drag-
along right pursuant to Section 9(d) of the Plan. (xi) I understand and agree
that if, as a result of the issuance of the Shares to me hereunder, I will hold
shares of capital stock constituting one percent (1%) or more of the Company’s
then outstanding capital stock (treating for this purpose all shares of Common
Stock issuable upon exercise or conversion of outstanding options, warrants or
convertible securities, as if exercised and/or converted or exchanged), then, as
a condition to my receipt of the Shares, I am required to execute an adoption
agreement (substantially in the form attached hereto as Appendix B) to that
certain Stockholders Agreement, dated February 6, 2013, by and among the Company
and the stockholders listed as parties thereto, as the same may be amended
and/or restated from time to time (the “Stockholders Agreement”), as a Key
Holder and Stockholder (as such terms are defined in the Stockholders
Agreement), and I shall thereby be bound by, and subject to, all terms and
provisions of the Stockholders Agreement applicable to a Key Holder and
Stockholder. Sincerely yours, Name: Address:



--------------------------------------------------------------------------------



 
[exhibit102041.jpg]
41 APPENDIX B ADOPTION AGREEMENT This Adoption Agreement (“Adoption Agreement”)
is executed on , 20 , by the undersigned (the “Holder”) pursuant to the terms of
that certain Stockholders Agreement dated as of February 6, 2013 (the
“Agreement”), by and among Jounce Therapeutics, Inc., a Delaware corporation
(the “Company”), and certain of its Stockholders, as such Agreement may be
amended or amended and restated hereafter. Capitalized terms used but not
defined in this Adoption Agreement shall have the respective meanings ascribed
to such terms in the Agreement. By the execution of this Adoption Agreement, the
Holder agrees as follows: 1.1 Acknowledgment. Holder acknowledges that Holder is
acquiring certain shares of the capital stock of the Company (the “Stock”) in
accordance with Section 8.2(b) of the Agreement, as a new party who is not a new
Investor, in which case Holder will be a “Key Holder” and a “Stockholder” for
all purposes of the Agreement. 1.2 Agreement. Holder hereby (a) agrees that the
Stock, and any other shares of capital stock or securities required by the
Agreement to be bound thereby, shall be bound by and subject to the terms of the
Agreement and (b) adopts the Agreement with the same force and effect as if
Holder were originally a party thereto. 1.3 Notice. Any notice required or
permitted by the Agreement shall be given to Holder at the address or facsimile
number listed below Holder’s signature hereto. HOLDER ACCEPTED AND AGREED: By:
JOUNCE THERAPEUTICS, INC. Name and Title of Signatory Address: By: Title:
Facsimile Number:



--------------------------------------------------------------------------------



 
[exhibit102042.jpg]
42 RESTRICTED STOCK AWARD NOTICE UNDER THE JOUNCE THERAPEUTICS, INC. 2013 STOCK
OPTION AND GRANT PLAN Pursuant to the Jounce Therapeutics, Inc. 2013 Stock
Option and Grant Plan (the “Plan”), Jounce Therapeutics, Inc., a Delaware
corporation (together with any successor, the “Company”), hereby grants, sells
and issues to the individual named below, the Shares at the Per Share Purchase
Price, subject to the terms and conditions set forth in this Restricted Stock
Award Notice (the “Award Notice”), the attached Restricted Stock Agreement (the
“Agreement”) and the Plan. The Grantee agrees to the provisions set forth herein
and acknowledges that each such provision is a material condition of the
Company’s agreement to issue and sell the Shares to him or her. The Company
hereby acknowledges receipt of $[ ] in full payment for the Shares. All
references to share prices and amounts herein shall be equitably adjusted to
reflect stock splits, stock dividends, recapitalizations, mergers,
reorganizations and similar changes affecting the capital stock of the Company,
and any shares of capital stock of the Company received on or in respect of
Shares in connection with any such event (including any shares of capital stock
or any right, option or warrant to receive the same or any security convertible
into or exchangeable for any such shares or received upon conversion of any such
shares) shall be subject to this Agreement on the same basis and extent at the
relevant time as the Shares in respect of which they were issued, and shall be
deemed Shares as if and to the same extent they were issued at the date hereof.
Name of Grantee: (the “Grantee”) No. of Shares: Shares of Common Stock (the
“Shares”) Grant Date: , Vesting Commencement Date: , (the “Vesting Commencement
Date”) Per Share Purchase Price: $ (the “Per Share Purchase Price”) Vesting
Schedule: Twenty-five percent (25%) of the Shares shall vest on the first
anniversary of the Vesting Commencement Date; provided that the Grantee
continues to have a Service Relationship with the Company at such time.
Thereafter, the remaining seventy-five (75%) of the Shares shall vest in twelve
(12) equal quarterly installments following the first anniversary of the Vesting
Commencement Date, provided the Grantee continues to have a Service Relationship
with the Company at such time. Notwithstanding anything in the Agreement to the
contrary in the case of a Sale Event, the Shares of Restricted Stock shall be
treated as provided in Section 3(c) of the Plan [provided; however INSERT ANY
ACCELERATED VESTING PROVISION HERE]. Attachments: Restricted Stock Agreement,
2013 Stock Option and Grant Plan



--------------------------------------------------------------------------------



 
[exhibit102043.jpg]
43 RESTRICTED STOCK AGREEMENT UNDER THE JOUNCE THERAPEUTICS, INC. 2013 STOCK
OPTION AND GRANT PLAN All capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Award Notice and the
Plan. 1. Purchase and Sale of Shares; Vesting; Investment Representations. (a)
Purchase and Sale. The Company hereby sells to the Grantee, and the Grantee
hereby purchases from the Company, the number of Shares set forth in the Award
Notice for the Per Share Purchase Price. (b) Vesting. Initially, all of the
Shares are non-transferable and subject to a substantial risk of forfeiture and
are Shares of Restricted Stock. The risk of forfeiture shall lapse with respect
to the Shares on the respective dates indicated on the Vesting Schedule set
forth in the Award Notice. (c) Investment Representations. In connection with
the purchase and sale of the Shares contemplated by Section 1(a) above, the
Grantee hereby represents and warrants to the Company as follows: (i) The
Grantee is purchasing the Shares for the Grantee’s own account for investment
only, and not for resale or with a view to the distribution thereof. (ii) The
Grantee has had such an opportunity as he or she has deemed adequate to obtain
from the Company such information as is necessary to permit him or her to
evaluate the merits and risks of the Grantee’s investment in the Company and has
consulted with the Grantee’s own advisers with respect to the Grantee’s
investment in the Company. (iii) The Grantee has sufficient experience in
business, financial and investment matters to be able to evaluate the risks
involved in the purchase of the Shares and to make an informed investment
decision with respect to such purchase. (iv) The Grantee can afford a complete
loss of the value of the Shares and is able to bear the economic risk of holding
such Shares for an indefinite period. (v) The Grantee understands that the
Shares are not registered under the Act (it being understood that the Shares are
being issued and sold in reliance on the exemption provided in Rule 701
thereunder) or any applicable state securities or “blue sky” laws and may not be
sold or otherwise transferred or disposed of in the absence of an effective
registration statement under the Act and under any applicable state securities
or “blue sky” laws (or exemptions from the registration requirements thereof).
The Grantee further acknowledges that certificates representing the Shares will
bear



--------------------------------------------------------------------------------



 
[exhibit102044.jpg]
44 restrictive legends reflecting the foregoing and/or that book entries for
uncertificated Shares will include similar restrictive notations. (vi) The
Grantee has read and understands the Plan and acknowledges and agrees that the
Shares are subject to all of the relevant terms of the Plan, including without
limitation, the transfer restrictions set forth in Section 9 of the Plan. (vii)
The Grantee understands and agrees that the Company has a right of first refusal
with respect to the Shares pursuant to Section 9(b) of the Plan. (viii) The
Grantee understands and agrees that the Company has certain repurchase rights
with respect to the Shares pursuant to Section 9(c) of the Plan. (ix) The
Grantee understands and agrees that the Company has certain drag-along rights
with respect to the Shares pursuant to Section 9(d) of the Plan. (x) The Grantee
understands and agrees that the Grantee may not sell or otherwise transfer or
dispose of the Shares for a period of time following the effective date of a
public offering by the Company as described in Section 9(f) of the Plan. 2.
Repurchase Right. Upon a Termination Event, the Company shall have the right to
repurchase Shares of Restricted Stock that are unvested as of the date of such
Termination Event as set forth in Section 9(c) of the Plan. 3. Restrictions on
Transfer of Shares. The Shares (whether or not vested) shall be subject to
certain transfer restrictions and other limitations including, without
limitation, the provisions contained in Section 9 of the Plan 4. Incorporation
of Plan. Notwithstanding anything herein to the contrary, this Restricted Stock
Award shall be subject to and governed by all the terms and conditions of the
Plan. 5. Miscellaneous Provisions. (a) Record Owner; Dividends. The Grantee and
any Permitted Transferees, during the duration of this Agreement, shall be
considered the record owners of and shall be entitled to vote the Shares if and
to the extent the Shares are entitled to voting rights. The Grantee and any
Permitted Transferees shall be entitled to receive all dividends and any other
distributions declared on the Shares; provided, however, that the Company is
under no duty to declare any such dividends or to make any such distribution.
(b) Section 83(b) Election. The Grantee shall consult with the Grantee’s tax
advisor to determine whether it would be appropriate for the Grantee to make an
election under Section 83(b) of the Code with respect to this Award. Any such
election must be filed with the



--------------------------------------------------------------------------------



 
[exhibit102045.jpg]
45 Internal Revenue Service within thirty (30) days of the date of this Award.
If the Grantee makes an election under Section 83(b) of the Code, the Grantee
shall give prompt notice to the Company (and provide a copy of such election to
the Company). A form of Section 83(b) Election is attached hereto as Exhibit A.
(c) Equitable Relief. The parties hereto agree and declare that legal remedies
may be inadequate to enforce the provisions of this Agreement and that equitable
relief, including specific performance and injunctive relief, may be used to
enforce the provisions of this Agreement. (d) Change and Modifications. This
Agreement may not be orally changed, modified or terminated, nor shall any oral
waiver of any of its terms be effective. This Agreement may be changed, modified
or terminated only by an agreement in writing signed by the Company and the
Grantee. (e) Governing Law. This Agreement shall be governed by and construed in
accordance with the General Corporation Law of the State of Delaware as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed in accordance with the internal laws of the Commonwealth of
Massachusetts, without regard to conflict of law principles that would result in
the application of any law other than the law of the Commonwealth of
Massachusetts. (f) Headings. The headings are intended only for convenience in
finding the subject matter and do not constitute part of the text of this
Agreement and shall not be considered in the interpretation of this Agreement.
(g) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof. (h) Notices. All
notices, requests, consents and other communications shall be in writing and be
deemed given when delivered personally, by telex or facsimile transmission or
when received if mailed by first class registered or certified mail, postage
prepaid. Notices to the Company or the Grantee shall be addressed as set forth
underneath their signatures below, or to such other address or addresses as may
have been furnished by such party in writing to the other. (i) Benefit and
Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their respective successors, assigns, and legal
representatives. The Company has the right to assign this Agreement, and such
assignee shall become entitled to all the rights of the Company hereunder to the
extent of such assignment. (j) Counterparts. For the convenience of the parties
and to facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.



--------------------------------------------------------------------------------



 
[exhibit102046.jpg]
46 (k) Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter. 6. Dispute
Resolution. (a) Except as provided below, any dispute arising out of or relating
to the Plan or the Shares, this Agreement, or the breach, termination or
validity of the Plan, the Shares or this Agreement, shall be finally settled by
binding arbitration conducted expeditiously in accordance with the
J.A.M.S./Endispute Comprehensive Arbitration Rules and Procedures (the “J.A.M.S.
Rules”). The arbitration shall be governed by the United States Arbitration Act,
9 U.S.C. Sections 1-16, and judgment upon the award rendered by the arbitrators
may be entered by any court having jurisdiction thereof. The place of
arbitration shall be Boston, Massachusetts. (b) The arbitration shall commence
within sixty (60) days of the date on which a written demand for arbitration is
filed by any party hereto. In connection with the arbitration proceeding, the
arbitrator shall have the power to order the production of documents by each
party and any third-party witnesses. In addition, each party may take up to
three (3) depositions as of right, and the arbitrator may in his or her
discretion allow additional depositions upon good cause shown by the moving
party. However, the arbitrator shall not have the power to order the answering
of interrogatories or the response to requests for admission. In connection with
any arbitration, each party to the arbitration shall provide to the other, no
later than seven (7) business days before the date of the arbitration, the
identity of all persons that may testify at the arbitration and a copy of all
documents that may be introduced at the arbitration or considered or used by a
party’s witness or expert. The arbitrator’s decision and award shall be made and
delivered within six (6) months of the selection of the arbitrator. The
arbitrator’s decision shall set forth a reasoned basis for any award of damages
or finding of liability. The arbitrator shall not have power to award damages in
excess of actual compensatory damages and shall not multiply actual damages or
award punitive damages, and each party hereby irrevocably waives any claim to
such damages. (c) The Company, the Grantee, each party to the Agreement and any
other holder of Shares issued pursuant to this Agreement (each, a “Party”)
covenants and agrees that such party will participate in the arbitration in good
faith. This Section 6 applies equally to requests for temporary, preliminary or
permanent injunctive relief, except that in the case of temporary or preliminary
injunctive relief any party may proceed in court without prior arbitration for
the limited purpose of avoiding immediate and irreparable harm. (d) Each Party
(i) hereby irrevocably submits to the jurisdiction of any United States District
Court of competent jurisdiction for the purpose of enforcing the award or
decision in any such proceeding, (ii) hereby waives, and agrees not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above named courts, that its property is exempt or immune from attachment or
execution (except as protected by applicable law), that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such



--------------------------------------------------------------------------------



 
[exhibit102047.jpg]
47 court, and (iii) hereby waives and agrees not to seek any review by any court
of any other jurisdiction which may be called upon to grant an enforcement of
the judgment of any such court. Each Party hereby consents to service of process
by registered mail at the address to which notices are to be given. Each Party
agrees that its, his or her submission to jurisdiction and its, his or her
consent to service of process by mail is made for the express benefit of each
other Party. Final judgment against any Party in any such action, suit or
proceeding may be enforced in other jurisdictions by suit, action or proceeding
on the judgment, or in any other manner provided by or pursuant to the laws of
such other jurisdiction. 7. Stockholders Agreement. The Grantee understands and
agrees that if, as a result of the issuance of the Shares to the Grantee
hereunder, the Grantee will hold shares of capital stock constituting one
percent (1%) or more of the Company’s then outstanding capital stock (treating
for this purpose all shares of Common Stock issuable upon exercise or conversion
of outstanding options, warrants or convertible securities, as if exercised
and/or converted or exchanged), then, as a condition to Grantee’s receipt of the
Shares, Grantee is required to execute an adoption agreement (substantially in
the form attached hereto as Exhibit B) to that certain Stockholders Agreement,
dated February 6, 2013, by and among the Company and the stockholders listed as
parties thereto, as the same may be amended and/or restated from time to time
(the “Stockholders Agreement”), as a Key Holder and Stockholder (as such terms
are defined in the Stockholders Agreement), and the Grantee shall thereby be
bound by, and subject to, all terms and provisions of the Stockholders Agreement
applicable to a Key Holder and Stockholder. [SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 
[exhibit102048.jpg]
48 The foregoing Restricted Stock Agreement is hereby accepted and the terms and
conditions thereof are hereby agreed to by the undersigned as of the date first
above written. JOUNCE THERAPUETICS, INC. By: Name: Title: Address: The
undersigned hereby acknowledges receiving and reviewing a copy of the Plan,
including, without limitation, Section 9 thereof and understands that the Shares
granted hereby are subject to the terms of the Plan and of this Agreement. This
Agreement is hereby accepted, and the terms and conditions of the Plan, the
Award Notice and this Agreement, SPECIFICALLY INCLUDING THE ARBITRATION
PROVISIONS SET FORTH IN SECTION 6 OF THIS AGREEMENT, are hereby agreed to, by
the undersigned as of the date first above written. GRANTEE: Name: Address:
[SPOUSE’S CONSENT(1) I acknowledge that I have read the foregoing Restricted
Stock Agreement and understand the contents thereof. ] (1) A spouse’s consent is
required only if the Grantee’s state of residence is one of the following
community property states: Arizona, California, Idaho, Louisiana, New Mexico,
Nevada, Texas, Washington and Wisconsin.



--------------------------------------------------------------------------------



 
[exhibit102049.jpg]
49 EXHIBIT A SECTION 83(B) ELECTION (See Attached) ** Note: The 83(b) Election
must be filed no later than thirty (30) days after the date on which the
property is transferred. The IRS has indicated that the election form should be
sent to the IRS address listed for the taxpayer’s state under “Are you not
including a check or money order ...” given in Where Do You File in the
Instructions for Form 1040 and the Instructions for Form 1040A (this information
can also be found by clicking on your state at:
http://www.irs.gov/file/content/0,,id=105690,00.html) ** SECTION 83(B) ELECTION
The undersigned hereby elects pursuant to §83(b) of the Internal Revenue Code of
1986, as amended, to include in gross income as compensation for services the
excess (if any) of the fair market value of the shares described below over the
amount paid for those shares. 1. The name, taxpayer identification number,
address of the undersigned, and the taxable year for which this election is
being made are: Taxpayer’s Name: Taxpayer’s Social Security Number: Address:
Taxable Year: Calendar Year 201 2. The property which is the subject of this
election is shares of common stock of Jounce Therapeutics, Inc. 3. The property
was transferred to the undersigned on , 201 . The property is subject to the
following restrictions: The Shares will be subject to restrictions on transfer
and risk of forfeiture upon termination of service relationship and in certain
other events 4. The fair market value of the property at time of transfer
(determined without regard to any restrictions other than nonlapse restrictions
as defined in §1.83- 3(h) of the Income Tax Regulations) is $ per share x shares
= $ .



--------------------------------------------------------------------------------



 
[exhibit102050.jpg]
50 5. For the property transferred, the undersigned paid $ per share x shares =
$ . 6. The amount to include in gross income is $ . The undersigned taxpayer
will file this election with the Internal Revenue Service Office with which the
taxpayer files his or her annual income tax return not later than thirty (30)
days after the date of transfer of the property. A copy of the election will
also be furnished to the person for whom the services were performed.
Additionally, the undersigned will include a copy of the election with his or
her income tax return for the taxable year in which the property is transferred.
The undersigned is the person performing services in connection with which the
property was transferred. Dated: , 201 Taxpayer



--------------------------------------------------------------------------------



 
[exhibit102051.jpg]
51 EXHIBIT B ADOPTION AGREEMENT This Adoption Agreement (“Adoption Agreement”)
is executed on , 20 , by the undersigned (the “Holder”) pursuant to the terms of
that certain Stockholders Agreement dated as of February 6, 2013 (the
“Agreement”), by and among Jounce Therapeutics, Inc., a Delaware corporation
(the “Company”), and certain of its Stockholders, as such Agreement may be
amended or amended and restated hereafter. Capitalized terms used but not
defined in this Adoption Agreement shall have the respective meanings ascribed
to such terms in the Agreement. By the execution of this Adoption Agreement, the
Holder agrees as follows: 1.1 Acknowledgment. Holder acknowledges that Holder is
acquiring certain shares of the capital stock of the Company (the “Stock”) in
accordance with Section 8.2(b) of the Agreement, as a new party who is not a new
Investor, in which case Holder will be a “Key Holder” and a “Stockholder” for
all purposes of the Agreement. 1.2 Agreement. Holder hereby (a) agrees that the
Stock, and any other shares of capital stock or securities required by the
Agreement to be bound thereby, shall be bound by and subject to the terms of the
Agreement and (b) adopts the Agreement with the same force and effect as if
Holder were originally a party thereto. 1.3 Notice. Any notice required or
permitted by the Agreement shall be given to Holder at the address or facsimile
number listed below Holder’s signature hereto. HOLDER ACCEPTED AND AGREED: By:
JOUNCE THERAPEUTICS, INC. Name and Title of Signatory Address: By: Title:
Facsimile Number:



--------------------------------------------------------------------------------



 